Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 1 of 88 PageID #: 1494




                                                              JURY TRIAL DEMANDED


                          UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF MISSOURI

  ____________________________________
                                      )
  JOHN DOE,                           )
                                      )
              Plaintiff,              )
                                      )               Civil Action No.: 4:19-CV-300
        v.                            )
                                      )
  WASHINGTON UNIVERSITY,              )
                                      )
              Defendant.              )
                                      )
  ____________________________________)

                                 AMENDED COMPLAINT

         Plaintiff, JOHN DOE, by and through his undersigned attorneys, files this

  Amended Complaint against Defendant, and in support thereof, alleges as follows:

                            I.     NATURE OF THE ACTION

         1.     This is an action for declaratory relief, and for damages arising out of the

  actions and inactions taken by Defendant Washington University in St. Louis

  ("Washington University" or "the University") and its agents concerning a false




                                              1
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 2 of 88 PageID #: 1495



  accusation of sexual assault made against John Doe (hereinafter referred to as "John"

  and/or "Plaintiff") by Jane Roe ("Jane")1 to the University's Title IX Office.

          2.       The evidence in this case showed that Jane had recently broken up with

  her boyfriend, so she arranged a date with Plaintiff using Tinder. The parties had

  previously flirted with each other at two house parties (both had taken place months

  before the occurrence), so Jane knew that John would be a good person to help her get

  over her ex-boyfriend, and Jane admitted she told John the same before coming over

  Friday night. Jane recalls drinking one drink of gin and juice in which she could not taste

  any gin. Jane did not watch John pour the drink, and John claims the drink was about

  half as strong as his drink since neither he nor Jane knew her tolerance.

          3.       John claims they had deep conversations and shared private information

  about each other's family and personal opinions on religion, politics and people in

  general, prior to having sex, twice. They both initially seemed to have enjoyed their first

  date. Jane kissed John goodbye then later sent him messages saying that she had a good

  time and asking when they could "do it again."

          4.       According to Jane, she did not really recall much within a half hour after

  arriving at John's house. Jane claimed to only remember puking at some point in the

  evening, then at some point she "came to" and realized John's penis was inside of her2.

  Jane never claimed or believed that she was given drugs by John, she claimed she had a

  low tolerance to alcohol and claimed that she was blacked out, but not passed out, and


  1
    Contemporaneously with the filing of this Complaint, Plaintiff has filed a Motion for Permission to
  Proceed Under Pseudonym to maintain the privacy rights of himself and his accuser by requesting
  permission to identify him anonymously as "John Doe" and her anonymously as "Jane Roe."
  2
    Jane went to the University's medical center on April 9, 2018, and said she "came to during intercourse
  and he had condom on. Not concerned about being drugged." Jane declined the need for Plan B
  (emergency contraceptive) since she recalled John wore a condom, she declined drug testing, and declined
  STD testing when offered by the medical facility on April 9, 2018.


                                                      2
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 3 of 88 PageID #: 1496



  was therefore incapacitated and unable to consent to her sexual encounter with Plaintiff.

  Plaintiff did not remember any facts that contradicted the almost photographic

  description John gave to the University regarding the occurrence with Jane.

         5.      The University's grievous mishandling of the accusation and its deeply

  flawed and biased disciplinary process (see EXHIBIT 1 - USAIB Procedures For

  Complaints Of Sexual Assault Filed Against Students, hereinafter referred to as "Title IX

  Procedure", "Title IX Policy" and/or "Policies and Procedures") caused Plaintiff to be

  kicked off campus just before his Senior finals, denied him of his right to attend

  graduation, then six months after he would have otherwise graduated, the University

  expelled him for a violation of the University Student Conduct Code (hereinafter referred

  to as "USCC" or "Policies and Procedures"). The USCC as it existed at all relevant

  times is attached hereto as EXHIBIT 2.

         6.      As an additional punishment to expulsion, despite otherwise meeting the

  University's criteria for graduation, Washington University has ignored requests to issue

  Plaintiff his college diploma, thereby preventing him from attending a top American law

  school where he otherwise would have started in August 2018.

         7.      As will be described in more detail below, Plaintiff was the victim of two

  separate and distinct conspiracies to deprive him of his civil rights based on his gender.

  The first involved three female students who conspired by using fraudulent Op-ed's and

  Title IX complaints to ruin Plaintiff's reputation and prevent him from attending law

  school. The second conspiracy was Washington University's ongoing conspiracy to use

  its Title IX Office (hereinafter referred to as "TIXO") and its Policies and Procedures in a




                                               3
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 4 of 88 PageID #: 1497



  manner that deliberately deprives students of their civil rights in University Title IX

  hearings using the University's relaxed procedure for sexual assault cases.

           8.       Washington University deliberately and systematically discriminated

  against Plaintiff when it kicked him off campus upon accusations, then allowed his

  accusers to hold a protest on campus in his absence in which they read inflammatory and

  exaggerated public statements regarding the alleged assaults by Plaintiff.

           9.       This was a case in which the credibility of witnesses was crucial, and in

  which Plaintiff was denied an opportunity to cross-examine adverse witnesses. Several

  District Courts and Appellate Courts have confronted similar cases and have determined

  that in such a case, at a minimum, due process requires the right to cross-examine adverse

  witnesses3.

           10.      Washington University deliberately forced Plaintiff to a Title IX hearing

  in a hostile climate that made it impossible for Plaintiff to receive a fair and impartial

  decision in this case.

           11.      This is an example of the over-policing of sex between young adults at

  American colleges and universities in which common sense should have told Washington



  3
    See John Doe v. Kegan Allee, Ph.D., et al., (January 4, 2019, B283406)_Cal.App.5th_[2019 WL101616]
  California Second Appellate Court held that "when a student accused of sexual misconduct faces severe
  disciplinary sanctions, and the credibility of witnesses (whether the accusing student, other witnesses, or
  both) is central to the adjudication of the allegation, fundamental fairness requires, at a minimum, that the
  university provide a mechanism by which the accused may cross-examine those witnesses, directly or
  indirectly, at a hearing in which the witnesses appear in person or by other means (such as means provided
  by technology like videoconferencing) before a neutral adjudicator with the power independently to find
  facts and make credibility assessments." Because USC's disciplinary review process failed to provide these
  protections, the Court concluded that the disciplinary decision against the accused student could not stand.
  See also Doe v. Baum & University of Michigan, 903 F. 3d 575 (6th Circuit - 2018) "Today, we reiterate
  that holding once again: if a public university has to choose between competing narratives to resolve a case,
  the university must give the accused student or his agent an opportunity to cross-examine the accuser and
  adverse witnesses in the presence of a neutral fact-finder. Because the University of Michigan failed to
  comply with this rule, we reverse."



                                                       4
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 5 of 88 PageID #: 1498



  University that the claims were probably not true and female students were probably

  using Title IX complaints as an effective form of "social combat."

         12.     Plaintiff's educational future is over because Washington University

  brazenly deprived him of rudimentary fair process prior to depriving him of his property

  and liberty rights as protected by the Fourteenth Amendment of the United States

  Constitution and Section 10 of the Missouri Constitution.

         13.     Washington University's Policies and Procedures are intended to unfairly

  treat male students accused of "sexual assault," and in this case, they operated in a

  manner that caused an erroneous outcome and violated Title IX's prohibition against

  gender discrimination.

         14.     As described below, Washington University's only intends to help female

  students combat gender discrimination, and USAIB Procedures are selectively enforced

  in a manner that violates Title IX's prohibition against gender discrimination.

  A.     THE PARTIES

         15.     Plaintiff John Doe is a citizen and current resident of Illinois. During the

  events described herein, John was enrolled as a full time, tuition-paying, undergraduate

  student that was temporarily living in St. Louis while he was attending the University.

         16.     Defendant Washington University is a research university located in St.

  Louis metropolitan area and elsewhere in Missouri, with a principal address of One

  Brookings Dr., St. Louis, Missouri, 63130.

         17.     Founded in 1853, and named after George Washington, the university has

  students and faculty from all fifty U.S. states and more than 120 countries.




                                               5
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 6 of 88 PageID #: 1499



          18.      Like most American colleges and universities, a majority of Washington

  University's students are female4.

          19.      At all times material hereto, Washington University acted by and through

  its agents, servants, employees, and representatives who were acting in the course and

  scope of their respective agency or employment and/or in promotion of Washington

  University's business, mission, affairs, and/or legal duties.

          20.      At all times material hereto, Washington University and all involved

  individuals were subject to Title IX since the University is a recipient of federal funds,

  and/or receives federal funds from students receiving federal financial aid.

  B.      JURISDICTION AND VENUE

          21.      For diversity purposes, John Doe is a citizen and resident of Illinois, and

  Washington University is a citizen of Missouri.

          22.      This Court has original jurisdiction under at least some of the following

  federal statutes: Title IX of the Education Act Amendments of 1972, 20 U.S.C. Section

  1681, et seq.; 28 U.S.C. Section 1331; 42 U.S.C. Section 1983; and 42 U.S.C. Section

  1985(3).

          23.      This Court has jurisdiction over the related state common law and

  statutory claims under the principles of ancillary and/or pendent jurisdiction pursuant to

  28 U.S.C. Section 1367.

          24.      Venue is proper in the Eastern District of Missouri pursuant to 12 U.\S.C.

  Section 1391(b)(2) because a substantial part of the events or omissions giving rise to



  4
   According to https://www.collegefactual.com, Washington University's undergraduate population is
  comprised of 3,525 males and 4,030 females. On information and belief, Washington University's actual
  percentage of female students is greater than the 53.3% in this study.


                                                     6
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 7 of 88 PageID #: 1500



  John's claim occurred in the Eastern District of Missouri and because Washington

  University resides in Saint Louis County.

  C.     DEFENDANT WAS ACTING UNDER COLOR LAW

         25.     As to Counts 1, 8, 9 and 10, Defendant's agents and employees showed

  deliberate indifference to Plaintiff's federal civil rights by investigating and convicting

  Plaintiff using USAIB Procedures before an inherently biased Title IX Panel. As will be

  explained below, for Courts 1, 8, 9 and 10, Defendant should be held to be a state actor

  performing public functions.

         26      In addition to receiving federal funds, Defendant also receives state funds

  from Missouri's Bright Flight Program and Access Missouri.

         27.     Generally, the due process provisions of the Fourteenth Amendment only

  applies to state actors and does not apply to conduct by a private university.

         28.     However, courts have recognized an exception to this general rule when

  "there is such a close nexus between the State and the challenged action that seemingly

  private behavior may be fairly treated as that of the State itself." Brentwood Academy v.

  Tenn. Secondary Sch. Athletic Ass'n, 531 U.S. 288, 295 (2001).

         29.     Such a nexus may be found where (1) the "challenged activity...results

  from the State's exercise of coercive power"; (2) "the State provides significant

  encouragement, either over or covert" for the challenged activity; (3) the "private actor

  operates as a willful participant in joint activity with the State"; (4) a "nominally private

  entity...is controlled by an agency of the State"; (5) the private entity "has been delegated

  a public function by the State"; and (6) the private entity is "entwined with governmental

  policies." Id. at 296.




                                                7
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 8 of 88 PageID #: 1501



           30.     "Whether a private party engaged in state action is a highly factual

  question." Brunette v. Humane Society of Ventura Cty., 294 F. 3d 1205, 1209 (9th Cir.

  2002).

           31      The Office for Civil Rights 2011 Dear Colleague Letter compelled and

  coerced Defendant to adopt its unfair USAIB Procedures under threats of legal action and

  the loss of federal funding.5

           32      Governments cannot purposely induce private parties to take actions that

  would violate constitutional rights if state actors took those actions themselves, and if the

  government requires or induces a private party to engage in law enforcement, all relevant

  constitutional restraints apply. See Scott v. Northwestern University School of Law, 1999

  WL 134059 (N.D. Ill., March 8, 1999).

           33.     Although Section 10 of the Missouri Constitution's Bill of Rights provides

  "[T]hat no person shall be deprived of life, liberty or property without due process of

  law," Defendant's USAIB Procedures do not satisfy due process, nor are they intended to

  satisfy due process, yet Defendant continues to receive state funds.

           34.     Missouri's Senate and House of Representatives have failed to provide

  students at private colleges with any protections against the unlawful deprivation of

  liberty and property without due process of law, and as such, the state is providing

  significant encouragement for Defendant to continue to employ its biased USAIB

  Procedures.




  5
   See Jed Rubenfeld, Privatization and State Action: Do Campus Sexual Assault Hearings Violate Due
  Process?, 96 Texas L. Rev. 16 (2017), available at https://digitalcommons.law.yale.edu/fss_papers/5338/.



                                                      8
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 9 of 88 PageID #: 1502



          35.     Defendant led the charge against recent proposals by HB 573 and SB 259

  that were intended to prevent Defendant from continuing to wrongfully expel male

  students without first affording them a hearing that comports to due process.

          36.     Missouri police and prosecutors did not participate in the proceedings

  against Plaintiff, but they both had written agreements and/or unwritten understandings

  with Defendant to allow it to prosecute students for sexual assault using USAIB

  Procedures.

          37.     Traditionally, the decision to investigate, decision to formally charge, and

  decision to commence a prosecution following accusations of a sexual assault were

  functions within the exclusive prerogative of the State of Missouri.

          38.     State actors could have ordered Defendant to stop investigating or

  prosecuting Plaintiff for alleged criminal conduct that is within their exclusive

  jurisdictions. However, since they knew the Defendant's procedures would likely result

  in an un-appealable conviction regardless of evidence indicating consent, the state actors

  allowed Defendant to proceed, and thereby compelled or encouraged the eventual result

  in this case.

          39.     Defendant must be held liable for its decision to prosecute a consensual

  sexual encounter as if it was sexual assault just like any local state's attorney or judge

  would be liable if he/she decided to convict Plaintiff in a proceeding without rules of

  evidence, without sworn testimony, without the right to make objections, and without a

  hearing at which Plaintiff could listen to adverse witness testimony.

          40.      While Defendant suspended then expelled Plaintiff due to accusations of

  conduct code violations, students spoke about the accusations at a protest on campus, and




                                                9
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 10 of 88 PageID #: 1503



   all of Plaintiff's friends and acquaintances at the University knew that he was punished

   for an alleged sexual assault.

           41.      Traditionally, only the state had the power to brand an individual a sex

   offender, but now Defendant has assumed this public function and should therefore be

   held liable under Section 1983 for its unjust attack on Plaintiff's character.



              II.     FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

   A.      PLAINTIFF'S COLLEGE CAREER AT WASHINGTON UNIVERSITY

           42.      Prior to matriculating at Washington University in August 2014, Plaintiff

   had an outstanding high school academic record and college admission test scores.

   Plaintiff was highly sought by some of the nation's top colleges and universities, but he

   decided on Washington University based in part on the generous financial aid benefits

   offered to Plaintiff.

           43.      After weighing several factors, Plaintiff decided to commit to Washington

   University, then he paid the required tuition, and enrolled in courses, which qualified him

   as a "student" per the University's Policies and Procedures. In Section 2(a) of the USCC,

   the University defines "student" as "[A]ny person registered in one or more courses in

   any school, college, or professional school of Washington University, at either the

   undergraduate or graduate level."

           44.      As an individual covered under the University's definition of "student,"

   Plaintiff allegedly agreed to be bound by all the rules and regulations in the University's

   USAIB Procedures and USCC. In exchange for paying his tuition, registering for classes




                                                 10
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 11 of 88 PageID #: 1504



   and agreeing to be bound by the University's Policies and Procedures, plaintiff was

   entitled to all the privileges or benefits provided to other similarly situated students.

            45.      Plaintiff continued to attend Washington University as a full-time student,

   and thru January 2018, with just one semester to go until he completed the University's

   requirements to obtain his degree, Plaintiff had maintained a cumulative 3.8 GPA.

            46.      Due to his academic success at Washington University and high law

   school admission exam scores, Plaintiff was accepted by a prestigious law school and

   planned on beginning law school in August 2018.

            47.      Upon learning that Jane's accusations could drag on indefinitely and could

   result in his expulsion, Plaintiff notified the law school of Jane's Title IX complaint.

            48.      As of August 2018, Washington University had still not concluded its

   Title IX hearing for Jane's case and was still withholding Plaintiff's diploma. When

   Plaintiff informed the law school that Jane's case was still not resolved, John was

   informed that his admission to the JD program had been deferred to the entering class of

   2019. See EXHIBIT 3 - August 24, 2018 Letter from Law School.

            49.      After learning his Appeal had been denied, Plaintiff informed law school

   of the Panel's Decision in Jane's case and was told that he needs to get a college diploma6

   before they can decide whether to let him begin law school in August 2019.

            50.      Despite being kicked off campus from April 20 to the present, Plaintiff

   managed to complete all the academic work that was required for similarly situated

   female students to receive their diplomas.



   6
    After Plaintiff's request for reconsideration was denied, his attorney sent Washington University a detailed
   demand letter explaining the problems with the University's current Title IX Procedures, and request
   Plaintiff's diploma plus monetary damages.


                                                        11
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 12 of 88 PageID #: 1505



          51.     When the University ignored Plaintiff's demand letter for his diploma plus

   money damages, Plaintiff was forced to file this lawsuit in order to clear his name and

   continue his pursuit of life, liberty and happiness.

          52.     Plaintiff's future legal education is still in limbo, he has already had to skip

   a year of law school due to Washington University's wrongful conviction, and he will

   continue to suffer irreparable injuries to his reputation and grave financial consequences

   if Washington University's Title IX decision in Jane's case is not declared null and void

   and the University ordered to certify Plaintiff for graduation and mail him his college

   diploma.

   B.     JANE DOE V. PLAINTIFF AND WASHINGTON UNIVERSITY'S TITLE IX PROCESS

          53.     Jane Roe arrived at John Doe's house around 10:45 or 11:00 p.m. on

   Friday, April 6, 2018.

          54.     Jane spent the night at John's house then returned home around noon on

   Saturday, April 7, 2018.

          55.     On or around April 20, 2018, Jane filed a Complaint with the University's

   Title IX Office alleging she was sexually assaulted by Plaintiff. The Complaint filed by

   Jane Roe against John Doe is attached hereto as EXHIBIT 4.

          56.     On April 20, 2018, Washington University's Dean of Students, Robert M.

   Wild, emailed Plaintiff a letter (attached as EXHIBIT 5) informing him that pursuant to

   University Student Conduct Code (Section X):

          Effective immediately, you are no longer permitted on campus. You no
          longer are permitted to visit campus for academic reasons. The only
          exception is to attend your counseling appointment at the Habif Health
          and Wellness Center today at 3pm. If you are found on campus at any
          other time without explicit permission from me, you will be physically
          removed and subject to arrest.



                                                 12
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 13 of 88 PageID #: 1506




              57.     Plaintiff had met with Dean Wild and Sheryl Mauricio, Associate Dean for

   Student Conduct and Community Standards, just prior to receiving this notice. In this

   April 18, 2018 meeting, Plaintiff protested his suspension, provided the University with

   evidence that the allegations were not credible, and provided the University with

   evidence that his social and academic rival, fellow Senior Witness *7, was leading a

   conspiracy to ruin his reputation using public statements and the University's Title IX

   Process.

              58.     On April 25, 2018, Washington University Associate Title IX Coordinator

   Cynthia Copeland contacted Washington University Sexual Assault Investigation Board

   ("USAIB") Investigator ("Investigator") and advised her that Jane Roe was reporting an

   incident of non-consensual sexual contact perpetrated by John Doe. Ms. Copeland

   provided contact information for both parties and the Investigator began to conduct an

   investigation under the University's single investigator USAIB Procedure.

              59.     Although the University only appointed a sole investigator, by no means

   did she investigate the truth of Jane's accusations. The Investigator was hired to report

   what witnesses told her about the incident and to follow up with additional interviews

   from persons she believed may have relevant evidence to add to the investigation.

   However, since she was instructed to conduct a victim centered investigation, the

   Investigator only followed if it would support Jane's claim that she was incapacitated, or

   could lead to evidence used to defeat John's claim of consent.

              60.     The Investigator did not subpoena any evidence and did not demand to

   inspect Jane's or Witness *'s cell phones and/or social media accounts for evidence that
   7
       See EXHIBIT 30 - witness redaction code..


                                                   13
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 14 of 88 PageID #: 1507



   could have cleared Plaintiff of wrongdoing. Instead of requiring Jane to produce her cell

   for inspection, the Investigator relied upon Jane's friends to produce text messages that

   Jane claimed were relevant to her claim of assault.

          61.     Prior to the Investigator's first interview with Jane on May 6, 2018, the

   University had not collected any evidence that would allow it to conclude that Plaintiff

   was a danger to the community and needed to be kicked off campus, yet Vice Chancellor

   for Public Affairs, Jill Friedman, had already issued a public statement discussing how

   the University’s decision to limit Plaintiff’s access to campus was motivated by

   information acquired during the investigation.

          62.     Instead of relying on evidence, the University relied on literary hoaxes and

   un-substantiated conduct violation complaints in deciding that Plaintiff should be kicked

   off campus prior to any hearing or conviction. The University relied on the accusers

   statements without conducting any investigation into the truth of the accusations due to

   its sensitivity to female students' claims that Defendant was complicit in Jane Roe's rape.

          63.     The Investigator spoke with thirteen persons that were alleged to have

   personal knowledge regarding the night in question, but the investigation revealed that

   Jane and John were the only witnesses to the events that took place on the night in

   question.

          64.     The Investigator conducted her interviews from May 6 thru June 30, then

   submitted her Final Investigative Report to the University and the parties on July 11,

   2018. None of the students were sworn to testify truthfully prior to being interviewed by

   the Investigator. The Investigator's Final Report, Jane's April 9, 2018 medical record, and




                                               14
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 15 of 88 PageID #: 1508



   the Investigators Supplemental Investigative Report are attached hereto as GROUP

   EXHIBIT *8.

           65.      The Investigator never recorded her interviews with the witnesses, so John

   was never provided with recorded witness statements used to create the Final

   Investigation Report. John never heard what the complainant or her witnesses were

   asked in the investigations, did not know what they answered, and only knew what they

   said as was filtered by the Investigator into her final report.

           66.      The University's Policies and Procedures allowed both parties to submit a

   written response to the Investigator's Final Report, but they did not permit the parties to

   object to material in the report. According to Section (j) from the University's USAIB

   Procedure, TIXO had the sole discretion to redact evidence in the Investigator's Report

   before it was submitted to the University's Title IX Panel. Jane and John both elected to

   submit written responses to the Investigator's Report, which are attached as EXHIBIT 7

   & EXHIBIT 8 respectively.

           67.      After reading Plaintiff's response to the Investigator's report, Jane was

   given an opportunity to submit a supplemental response which is attached hereto as

   EXHIBIT 9.

           68.      While the University gave Jane the opportunity to submit a supplemental

   response, Plaintiff was not permitted the same opportunity. Plaintiff sought leave to

   submit a supplemental response, and even though he emailed the University's TIXO

   office within minutes of being notified about Jane's supplemental response, TIXO said it

   was too late for him to submit a supplemental response.


   8
    Jane's medical records from her April 9, 2018 medical center visit are included in EXHIBIT * as they
   were provided to the Panel members by TIXO along with the Final Investigative Report.


                                                      15
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 16 of 88 PageID #: 1509



            69.      The University's Title IX Panel was given the task of deciding the

   contested factual issues in this case and this Panel had discretion of who they wanted to

   interview before deciding the case.

            70.      Since this case involved sexual assault claims, John was only entitled to a

   three-person panel instead of a seven-person panel that was used in gender neutral cases.

            71.      The University's Title IX Panel (hereinafter referred to as the "Panel"

   and/or "Title IX Panel") in this case consist of three University employees and no

   similarly situated undergraduate students. John did not have any rights to participate in

   the selection process for selecting the three panelists that would decide his fate. No

   information was provided to Plaintiff in the University's Policies and Procedures that

   would inform him of the procedures used by the University to ensure his Panel members

   were able to treat the parties fairly, despite having previously read or seen local news

   reports about the parties and the allegations they would be deciding.

            72.      The University's TIXO selected a Panel that consist of one male with a

   masters degree in sports management, a female psychotherapist with a masters degree in

   social work, and another female employed by the University's Brown School for social

   work.

            73.      On information and belief9, the University deliberately selected at least

   one of these three Panel members for this Title IX case based on his or her prior

   publication(s) dealing with rape trauma theories and/or prior track record in convicting

   students accused of sexual assault.


   9
    "On information and belief" is defined as an allegation that Plaintiff believes to be true, but has not yet
   been able to obtain confidential documents that allow him to definitely prove the allegation. Plaintiff does
   believe he will be able to prove all allegations alleged to be on information and belief once this Honorable
   Court orders Defendant to produce the relevant documents during the discovery process.


                                                        16
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 17 of 88 PageID #: 1510



           74.     On information and belief, all three panelists were given confidential

   training materials by University officials, and/or its General Counsel, that contained un-

   reliable expert opinions10 (rape trauma theories) to be used by the panelists when

   weighing the evidence and deciding the contested factual issues in this case. Plaintiff

   was never informed he would need to hire an expert witness to rebut the trauma based

   "expert" training provided to his Panel.

           75.     The University does not provide students with any of the specific details

   regarding the content that is shown to Title IX panelists during in-person training

   sessions, but on information and belief, none of the training provided by the University to

   its Title IX panelists contained content regarding due process rights of the accused.

           76.     On information and belief, the University required Plaintiff's Panel

   members to review training materials that were biased and contained sexual stereotypes

   such as young women are weak, helpless, and lack sexual agency, and that their male

   classmates are inherently violent and exemplars of toxic masculinity.

           77.     On information and belief, the University's training materials hampered

   the ability of Plaintiff to mount a defense since the materials suggested that an accusing

   student's prior inconsistent statement regarding an assault can be ascribed to trauma.

           78.     The University deliberately chose not to train this Panel on how to conduct

   effective cross-examination of witnesses and chose not to inform this Panel of recent

   2017 and 2018 Opinions in favor of men suing their colleges for unfair Title IX

   Processes.



   10
     See Cynthia P. Garrett, Co President of Families Advocating for Campus Equality (FACE), Trauma-
   Informed Theories Disguised as Evidence, (May 2, 2019), available at:
   https://www.facecampusequality.org/library.


                                                    17
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 18 of 88 PageID #: 1511



           79.      Instead of providing Title IX panelists with gender-neutral or balanced

   training materials, the University decided to only train panelists using materials focused

   on addressing the needs and rights of the "victim," which presume the defendant is guilty,

   accepts the victim's account as true, and improperly shifts the burden of proof on the

   defendant to prove his innocence.

           80.      The Panel in this case decided to interview six of the witnesses, including

   the parties.

           81.      The Panel did not choose to interview Witness *, who was the only

   witness disclosed by Plaintiff, and who provided the Investigator with a text message

   Witness * had mistakenly sent him with instructions to beat Plaintiff up at a party prior to

   the occurrence. See EXHIBIT ** - Text messages from Witness * to fellow student

   Witness *.

           82.      The Panel interviews were conducted in the presence of the witness11, the

   three panel members, and an attorney from the University's General Counsel. None of

   the testimony given before the Panel was sworn testimony.

           83.      The Panel conducted their interviews between August 15, 2018 and

   September 17, 2018, then the Panel retired for deliberations.

           84.      The Panel interviewed Jane on September 7, 2018 and she provided the

   Panel with two Exhibits that had not previously been produced and which are attached

   hereto as EXHIBIT 11. The Model UN application included in Exhibit 11 was given to

   Jane by Witness * to make Plaintiff look bad, not to prove his character. Witness * knew

   that Plaintiff had submitted this application as a joke since there was no realistic


   11
    The Panel's interview with Witness * from September 17, 2018 was conducted using a telephone since
   Witness * had been allowed to graduate and move on with her post-diploma life.


                                                    18
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 19 of 88 PageID #: 1512



   expectation that he would get elected as a Senior to a position that was going to a filled

   by a Freshman.

          85.     Plaintiff did not have access to transcripts of the Panel interviews until

   after the Decision had been issued. The transcripts from the Panel's seven witness

   interviews are attached hereto as EXHIBITS **, ***, ***, ***, ***, ***, ***, and ***.

          86.     The University's General Counsel apparently gave the Panel members

   instructions before they began their deliberations, but when and if any instructions were

   actually given to the Panel in this case is currently unknown since these documents were

   not disclosed or provided to Plaintiff.

          87.     Although the evidence had closed on September 17, 2018, the Panel did

   not issue its Decision in this case until fifty days later on November 7, 2018. The Panel's

   Decision is attached hereto as EXHIBIT 13.

          88.     Why the decision took so long to get issued, when and where the Panel

   deliberated, and who else was present during the fifty days of deliberations is unknown.

          89.     On information and belief, the Panel members were not alone during their

   deliberations and there were no procedural safeguards in place to prevent the Panel

   members from using the internet to search for other "relevant" information that could

   help them make the "right" decision in this tough case.

          90.     On November 9, 2018, Plaintiff got a letter (attached hereto as EXHIBIT

   14) from Vice Chancellor for Student Affairs, Lori S. White, Ph.D., informing him that

   his punishment for violating USCC Section 3(A)(5) would be expulsion, no contact with

   his accuser, exclusion from Washington University property and events, and warned him




                                                19
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 20 of 88 PageID #: 1513



   that the University does not tolerate any form of retaliation against any person who has

   cooperated with a University investigation.

          91.     Pursuant to the University's Title IX Policy and Procedure, Plaintiff timely

   filed a request for reconsideration (EXHIBIT 15) with the University's Provost Holden

   Thorp, but his request was denied, and he received notice that his appeal had been denied

   on January 2, 2019. The University's letter denying Plaintiff's Appeal is attached hereto

   as EXHIBIT 16.

   C.     SUMMARY OF EVIDENCE SUBMITTED TO THE PANEL (EXHIBITS 5-**)

          92.     On the night of April 6, 2018, Jane Roe had recently broken up with her

   boyfriend and arranged via Twitter to meet Plaintiff at his home for a date. Jane arrived

   at around 11:00 p.m., then at her request, Plaintiff made her a drink, and they later

   engaged in what Plaintiff believed were consensual sexual activities. When Jane got

   home the following day, she initially told friends that her encounter with Plaintiff was

   "totally consensual and I don't regret it!" After speaking with her ex-boyfriend later that

   day, Jane alleged that she began to suspect she may have been raped since she claimed

   she could not recall many details from the following night, then she eventually filed a

   complaint with the University's Title IX office.

          93.     Jane and John were the only witnesses to the events at issue, and in brief

   summary of the relevant issues, Jane maintained that she could not recall much but

   concludes she must have been incapacitated at the time of the intercourse, while Plaintiff

   maintains that, during the relevant time periods, Jane was always coherent, speaking,

   consenting and was never incapacitated.




                                                 20
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 21 of 88 PageID #: 1514



          94.     After arriving at John's house, Jane recalls drinking one drink, consisting

   of orange juice and gin, which was not very strong since she did not taste any alcohol

   (See EXHIBIT ** - Jane Roe's Panel Interview - page 41). Jane next recalls vomiting,

   then recalls having sex with Plaintiff, then recalls falling asleep. Apart from those

   details, between 11:30 p.m. and around noon the next day, Jane claimed she only had

   flashes of memory.

          95.     Although the USAIB Procedure suggested all sexual assault victims

   should also file complaints with the police, the police were never notified by Jane that she

   was assaulted by Plaintiff, the police were never involved in investigating or prosecuting

   Jane's complaint against Plaintiff, and criminal charges were never filed as a result of

   Jane's case.

          96.     Jane only filed a complaint with the University's Title IX Office after she

   spoke with Witness * about Plaintiff.

          97.     Witness * provided the Investigator with a text message conversation

   between herself and Jane, which is attached hereto as EXHIBIT 17, in which Witness *

   assures Jane that John was not a nice guy and most certainly assaulted her (even though

   Witness * had no personal knowledge regarding what actually occurred).

          98.     Although they were not previously friends, Witness * continued to show

   unusual interest in Jane's case and continued to speak with Jane about this case

   throughout its duration.

          99.     The remaining paragraphs in this Section summarize the un-disputed facts

   from comparing and combining all of the evidence presented to the Panel in this case.




                                                21
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 22 of 88 PageID #: 1515



          100.      Both parties recalled personally meeting each other at two prior Model

   UN parties (Fall 2017 and December 2017) at which both parties admittedly consumed

   alcoholic beverages. Jane believed John was into her, and he knew they drank alcohol,

   but that appears to be the extent of their knowledge of each other prior to the night of

   April 6, 2018.

          101.      Within a day or two before the April 6, 2018 incident, Jane broke up with

   her boyfriend, re-activated her Tinder account, and since she knew John was attracted to

   her and would make her feel good about herself, Jane decided to reach out to him.

          102.      Jane admits that she was upset about the break-up, but not too upset since

   she was not quite ready to be like super committed and had been ready to move on for

   awhile (EXHIBIT *** - Panel Interview of Jane, pages 23-24).

          103.      Just before going to John's home, Jane was hanging out with friends from

   her acapella group at a local restaurant. Time got away from her and she realized she was

   late for her 10:00 p.m. date at John's home so she said goodbye to her acapella friends.

   Upon leaving the restaurant, Jane stopped by her dorm to apply some make-up and to ask

   her best friend for advice as to whether she looked attractive for her date. See EXHIBIT

   *** - Panel Interview of Witness * - page 14, and EXHIBIT * - page 3.

          104.      After one drink of an unknown strength, Jane claims she blacked out

   within about 15 minutes after starting to drink. From then on, her memory of the events

   is spotty at best in that Jane claims she only recalls puking, then waking up in John's bed

   with his penis inside of her.




                                                22
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 23 of 88 PageID #: 1516



          105.    Jane said she normally tastes any alcohol in a mixed drink and normally

   has a hard time getting any hard alcohol down. The drink John made her did not have a

   strong taste of alcohol per Jane. See EXHIBIT *** - Panel Interview of Jane - page 41.

          106.    The parties begin making out on the couch then eventually had sex in

   John's bedroom.

          107.    Before leaving the next day, Jane kissed John good-bye and said

   something like I had a good time. See EXHIBIT *** - Panel Interview of Jane - page

   52.

          108.    On the way home from his place, Jane texted her girlfriends to let them

   know that she was not going to make brunch due to "totally consensual" sex with John

   that she did "not regret." These quotations were contained in text messages that Jane's

   friends produced to the Investigator upon her request.

          109.    After she got home, John received a message from Jane telling him that

   she thought he was a good guy and that she appreciated him for taking care of her. See

   EXHIBIT * - page 8.

          110.    John next heard from Jane on Sunday, April 8, 2018, when she messaged

   him on Tinder suggesting that they hang out again. They agreed to meet up Thursday,

   and John informed Jane that he had found her hair clips and would return them on

   Thursday. See EXHIBIT * - page 8.

          111.    On Tuesday, April 10, 2018, Jane speaks with Witness * about John Doe.

   Jane “said it was at this point that she decided she needed to move forward with an

   investigation." See EXHIBIT * - page 5.




                                               23
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 24 of 88 PageID #: 1517



           112.    On Thursday, April 12, 2018, John tries to send Jane a Tinder message

   saying he is running late for their planned encounter, but he learns he has been locked out

   of his Tinder account. John then tries to send Jane a message on Facebook, but he learns

   that he had been blocked by her on Facebook. See EXHIBIT * - page 8.

           113.    On May 6, 2018, Jane's close friend observes Jane drink an absurd amount

   of alcohol and accompanies her to the hospital. Jane's friend reports that Jane remained

   engaged with them and was aware of her surroundings throughout that evening. See

   EXHIBIT * - page 11.

           114.    Jane's ex-boyfriend admits he was not a witness to the occurrence, and he

   agrees that he only knows about that night based on what Jane told him. At the end of his

   first Panel interview, this witness explains that he believes the Panel did not want to be

   biased by listening to his opinion as to whether or not John was guilty, then he proceeds

   to say "that piece of shit did it, he deserves to not get his degree, and I think go to jail."

   See EXHIBIT *** – Witness * Panel Interview Part 1, page 39.

           115.    After Witness * explains he lacks personal knowledge regarding the night

   in question and displays his clear bias towards John Doe, the Panel invites Witness *

   back for a second interview, while it decided not to interview the witness Plaintiff

   disclosed to the investigator (Witness *).

           116.    When John spoke before the Panel, he explained to the Panel that

   "everything I did with [Jane] that night was at her direction"..."I don't know exactly what

   I could have done differently in this scenario. Like she was fine. She was telling me

   what she wanted me to do and I did it." See EXHIBIT *** - Panel Interview of John

   Doe - page 122.




                                                  24
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 25 of 88 PageID #: 1518



   D.    WASHINGTON UNIVERSITY'S DECISION WAS AGAINST THE MANIFEST WEIGHT
   OF THE EVIDENCE AND ARBITRARY, CAPRICIOUS OR UNREASONABLE

          117.    In this case, Washington University's Policies and Procedures caused an

   arbitrary, capricious, unreasonable and erroneous decision.

          118.    The Decision concludes that even if Jane's body language and words made

   it appear like she was consenting to sex, Plaintiff should have known that she lacked the

   mental or physical capacity to consent throughout the entire occurrence.

          119.    The Decision states that whether Jane's drink contained 7 shots, or the 3 or

   3.5 shots that John believed he poured, Jane drank enough to cause her to become

   incapacitated. See EXHIBIT 13, page 9.

          120.    The Decision pointed to plaintiff throwing up, her change in mood, and

   her lack of memory about large chunks of time during her encounter with Plaintiff as

   evidence supporting its conclusion that Jane was incapacitated.

          121.    The Panel believed the 16 oz drink John made for Jane contained closer to

   7 shots, which is clearly an arbitrary and irrational belief that defies logic and provides

   evidence of the Panel members inability to treat the parties fairly when deciding the facts.

          122.     If a 16 oz cup, filled to the top with orange juice and gin. does not taste

   like gin, the drink contains nowhere near 7 (1.5 oz) shots of alcohol.

          123.    According to Plaintiff, who had a clear and consistent memory of the

   entire night in question, after a drink, Jane was more forward and easier to talk to, as

   everyone is after drinking alcohol, but Jane was never incapacitated and consented to

   each and everything they did together.

          124.    Jane Roe and John Doe were the only witnesses with personal knowledge

   regarding the night in question.



                                                25
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 26 of 88 PageID #: 1519



           125.    Although there were no other witnesses to the occurrence, the Decision

   relied upon testimony from Jane's closest friends as to why John should have known that

   Jane was incapacitated on the night in question. All of Jane's witnesses were relying on

   what Jane told them and were accepting her statements as true. None of Jane's witnesses

   had personal knowledge regarding how drunk Jane actually appeared On April 6, 2018.

           126.    When they testified before Washington University's Title IX Panel, none

   of Jane's witnesses could recall a specific event prior to April 6, 2018 at which Jane's

   drinking problems and tolerance were discussed in the presence of Plaintiff.

           127.     Neither John nor Jane knew how much gin to pour in her drink on the

   night in question. Jane did not know her tolerance for gin, and since he did not really

   know Jane, John did not know her tolerance either.

           128.    There was no evidence that John knew Jane's tolerance for gin on the night

   in question, yet the Decision concludes that John should have known Jane was

   incapacitated (from observing her consume one weak drink) and was therefore unable to

   consent to sex on the night in question.

           129.    Although the evidence did prove that Jane shared the intimate details of

   her personal life with Plaintiff during the night in question, intimate details that Jane

   admits are truthful facts about her family life, private life, political beliefs, spiritual

   beliefs, and religious beliefs, on page ten of EXHIBIT 13, the Panel states that "such

   unusual expressions from someone the Respondent hardly knew should have suggested to

   him that the Complainant was incapacitated."

           130.    The Panel's above factual finding can be interpreted to mean that even

   though Jane was actually saying "yes," John should have known that she was




                                                  26
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 27 of 88 PageID #: 1520



   incapacitated, and therefore a reasonable man in John's position would have said no when

   Jane said "I want you to fuck me."

          131.    Although the evidence did support a conclusion that Jane and John had sex

   after they both drank alcohol, there was no evidence that Jane was incapacitated.

          132.    The only logical conclusion that can be drawn from the evidence in this

   case is that Jane may not recall the entire night in question, but John could not have

   known she was incapacitated and therefore unable to consent on the evening, and

   subsequent morning, in question.

          133.    Washington University should have instructed its General Counsel to

   swear in the witnesses prior to accepting any testimony from witnesses that gave Panel

   Interviews. General Counsel was already present and participating (e.g. EXHIBIT *** –

   Interview of Witness *, page 38) on behalf of the University at each and every Panel

   Interview, so the witnesses could have been sworn to testify truthfully in this case

   without increasing the cost or time required for this case.

          134.    The testimony was not sworn, and the University's anti-harassment policy

   would have punished Plaintiff if he retaliated against witnesses for perjury during his

   Title IX hearing. Both factors caused the evidence relied upon by the Panel to be

   inherently unreliable and made it way too easy for Witness * and John's other accusers to

   effectively use the USAIB Procedure to attack Plaintiff's character and ruin his future.

          135.    The University's anti-harassment policy protects female accusers at the

   expense of men wrongfully convicted since female accusers face no real threat or

   possibility of punishment if they lie to convict a male student, as was the case here.




                                                27
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 28 of 88 PageID #: 1521



          136.    Despite getting busted by a video that showed Witness * knew Jane Roe

   #2 (Plaintiff's ex-girlfriend) had not been raped, the Panel in this case found Witness * to

   be credible.

          137.    Despite lying about whether or not he knew who Jane was blaming for

   sexual assault, Witness * was found to be credible by the Panel.

          138.    If Witness *’s statements given to the Investigator and the Panel had been

   sworn testimony, Witness * would be subject to perjury charges since he initially told the

   investigator that he did not know the accused, then he informed the Panel that he did

   know who the "anonymous" Senior member of Model UN was that was the subject of the

   "Title Mine" April 26, 2018 on-campus rally he attended. See EXHIBIT * page 21, and

   compare with EXHIBIT ***, pages 28-31 and 50.

          139.    Exposure to victim-impact statements prior to an adjudication on the

   merits may prejudice the accused and lead to an erroneous outcome based on emotion, as

   opposed to reason. In this case, Jane did not have a life threatening experience, and did

   not even recall a sexual assault, yet the Defendant used rape trauma training to explain

   Jane's contradictions and to bolster her credibility.

          140.    In this case, USAIB Procedures encouraged and allowed all of Jane's

   witnesses to provide their opinions regarding how the occurrence has negatively effected

   Jane, and how severely John should be punished. John had no knowledge, nor any

   chance to object, to the Panel hearing the following from Jane and her witnesses during

   their Panel interviews (EXHIBIT **):

          (a)     Jane's Panel Interview (EXHIBIT ***), for some examples, see pages 25,
                  52, 65, 74, 80, 81-84;

          (b)     Witness *’s Panel Interview (EXHIBIT ***), pages 31-35, 37-38, 39;



                                                 28
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 29 of 88 PageID #: 1522




          (c)     Witness *’s Second Panel Interview (EXHIBIT ***), page 11, he says
                  “[B]ut like the guy in question, he had seen her sober numerous times
                  because they’re in MUN together, so that’s not really a valid point,” but
                  Witness * was not in MUN and had no personal knowledge regarding
                  when Jane and John had previously interacted;

          (d)     Witness *’s Panel Interview (EXHIBIT ***), pages 27, 30, 35-36;

          (e)     Witness *’s Panel Interview (EXHIBIT ***), pages 25-26.

          141.    Unlike its USAIB Procedure for sexual assault cases, the University's

   Policies and Procedures for other conduct code hearings forbid decision makers from

   hearing prejudicial evidence regarding other bad acts and character evidence prior to

   deciding guilt for violating the USCC. See EXHIBIT 2 - Sections 5(C)(11) & 5(C)(13).

          142.    In this case, USAIB Procedure encouraged and allowed all of Jane's

   witnesses to testify regarding John's character, prior conduct, and other events not related

   to Jane's Complaint.

          143.    Prior to determining whether John had done anything wrong, and without

   giving John notice that Jane's witnesses would be attacking his character, USAIB

   Procedure encouraged and permitted the Panel to consider, in addition to other instances,

   the following un-reliable and highly prejudicial evidence from Jane and her witnesses as

   seen in EXHIBIT **:

          (a)     Jane's Panel Interview, page 4 (EXHIBIT ***);

          (b)     Witness *’s Panel Interview, page 30 (EXHIBIT ***), “I later learned
                  that [some girl other than Jane] had a problem with [John] being
                  physically aggressive”;

          (c)     Witness *’s Panel Interview, pages 12-13, and 15-19 (EXHIBIT ***).
                  On page 12, lines 14-20, Witness * states "he had physically assaulted me
                  multiple times, and I had heard some really disturbing stories including
                  sexual abuse...John is someone you should stay away from." On page 13,
                  lines 1-5, Witness * states she "heard some random disturbing stories from



                                                29
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 30 of 88 PageID #: 1523



                    [Jane Roe 2]. I also heard a story from a girl...around December of 2016.
                    I heard a story from a girl that he had been hooking up with for a while
                    that involved a nonconsensual encounter." On page 15, lines 17-18, she
                    says "he would start shouting things like...it was like sexist things," then
                    on page 16, lines 18-21, she says "it was always a girl whenever they
                    would disagree with him on something. He would pin them down and like
                    rest against them."


             144.   Washington University's Policies and Procedures encouraged the Panel

   members in Plaintiff's Title IX case to rely upon un-reliable evidence, to consider highly

   prejudicial and generally in-admissible other bad acts of Plaintiff (of which he was

   subsequently acquitted or never charged), failed to provide Plaintiff with any fair

   procedure for objecting to such in-admissible and prejudicial evidence, failed to inform

   Plaintiff of evidence that would be used to convict him, and impermissibly allowed

   female accusers to manipulate the University's discriminatory and unfair USAIB

   Procedure in a manner that achieved the intended result...Plaintiff was made to look like

   the devil, then wrongfully convicted, left with no realistic appeal options, and expelled

   without due process or due cause.



                       III.   COUNT 1 - PROCEDURAL DUE PROCESS

             145.   Plaintiff restates and re-alleges the allegations contained both above and

   below as if fully incorporated and alleged herein.

             146.   Procedural due process imposes constraints on governmental decisions

   which deprive individuals of life, liberty or property within the meaning of the Due

   Process Clause of the Fourteenth Amendment. See Mathews v. Eldridge, 424 U.S. 319

   (1976).




                                                 30
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 31 of 88 PageID #: 1524



          147.    As a result of the University's Title IX Policies and Procedures, Plaintiff

   was deprived of his First and Fifth Amendment rights, privileges or immunities as

   secured by the Fourteenth Amendment, without first being afforded due process.

          148.    John's liberty and property rights were further violated without due

   process when he got kicked off campus prior to any investigation or opportunity to

   defend himself, when he was prevented from attending graduation with his peers, when

   he was expelled without due process after completing the requirements for his degree,

   when the University ignored his requests for his diploma, and when the University's

   conscious indifference to John's civil rights caused him to lose the money he spent

   preparing to start law school in the Fall of 2018.

          149.    The University's Policies and Procedures are still depriving Plaintiff of his

   liberty and property rights to attend law school and to receive his diploma from

   Washington University.

          150.    Plaintiff's First and Fifth Amendment rights, as protected by the

   Fourteenth Amendment, were taken away by the University without due process when he

   was kicked off campus and publically branded as a rapist upon the University receiving

   allegations that he allegedly committed a sexual assault per USCC Section 3(A)(5).

          151.    Plaintiff's right to pursue his chosen career as a lawyer has been taken

   away from him by Washington University's failure to provide him with a fair hearing

   from impartial decision makers.

          152.    As is explained above and below, Defendant should be considered a state

   actor who's Title IX Process infringed on Plaintiff's constitutional rights, and, as such,

   due process applied to the hearing at issue.




                                                  31
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 32 of 88 PageID #: 1525



   A.        PLAINTIFF'S TITLE IX HEARING WAS NOT DUE PROCESS

             153.   In Missouri, due process, as guaranteed by the Fourteenth Amendment of

   the United States Constitution and Section 10 of the Bill of Rights in the Missouri

   Constitution, applies to college disciplinary hearings when the potential punishment is

   severe.

             154.   Any severe punishment, including but not limited to expulsion and

   suspension from campus, administered by the University before a finding of wrongdoing

   violates the principle of due process.

             155.   In this case, at all relevant times, Plaintiff was a Washington University

   student and was entitled to all the rights and privileges of female students.

             156.   Although he never recalls signing an agreement to be bound by the USCC

   and USAIB, Plaintiff apparently had constitutionally protected property/contractual rights

   to the privileges and rights afforded to him in Washington University's Policies and

   Procedures.

             157.   Washington University's Policies and Procedures promised Plaintiff a

   prompt and fair Title IX hearing along with an equitable resolution (See EXHIBIT 1 -

   Paragraph 3), but Plaintiff did not receive a quick and informal hearing, he did not

   receive a fair hearing, and he did not receive a decision from impartial decision makers.

             158.   At a minimum "procedural due process must be afforded a student on the

   college campus "by way of adequate notice, definite charge, and a hearing with

   opportunity to present one's own side of the case and with all necessary protective

   measures." Jones v. Snead, 431 F. 2d 1115, 1117 (8th Cir. 1970).




                                                 32
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 33 of 88 PageID #: 1526



           159.    "Due process is flexible and calls for such procedural protections as the

   particular situation demands." Morrissey v. Brewer, 408 U.S. 471 (1972).

           160.    The Sixth Circuit has already had several opportunities to analyze similar

   cases involving Title IX cases in which men have alleged due process violations. In Doe

   v. Univ. of Cincinnati, 872 F. 3d 393, 401-02 (6th Cir. 2017), the Sixth Circuit confirmed

   that when credibility is at issue, the Due Process Clause mandates that a university

   provide accused students a hearing with the opportunity to conduct cross-examination.

           161.    In 2018, the Sixth Circuit revisited the same issues in the case of Doe v.

   Baum, 903 F. 3d 575 (6th Cir. 2018). In Doe v. Baum, the Sixth Circuit reiterated its

   holding once again that "if a public university has to choose between competing

   narratives to resolve a case, the university must give the accused student or his agent an

   opportunity to cross-examine the accuser and adverse witnesses in the presence of a

   neutral fact-finder." Id. at 578.

           162.    When the University is faced with competing narratives about potential

   misconduct, the Title IX Process must facilitate some form of cross-examination in order

   to satisfy due process.

           163.    Due process requires cross-examination in circumstances like this case

   because it is the greatest legal engine ever invented for uncovering the truth.

           164.    Cross-examination would have allowed John to identify inconsistencies in

   the other side's story, which would have allowed him a method to provide proof that the

   evidence used to convict him should have been stricken due to its inherent un-reliability.




                                                33
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 34 of 88 PageID #: 1527



            165.     If the Policies and Procedures had permitted Plaintiff to listen to witnesses

   testify and cross-examine adverse witnesses, cross-examination probably would have

   allowed John to obtain the following admissions, among others, from Jane's witnesses:

            (a)      John did not pour Jane any strong drink(s);

            (b)      Jane was not as drunk and/or as blacked out as she claims;

            (c)      John could not reasonably believe that Jane was too drunk to consent, not
                     before or after vomiting once in his bathroom;

            (d)      John learned about the intimate details of Jane's private and personal life
                     during conversations they had after she claims to have blacked out and
                     been unable to consent;

            (e)      On Sunday, after she allegedly had already started to conclude she was
                     raped, Jane still tried to arrange a second date with John;

            (f)      Jane seemed out of it in the month(s) after the incident due to
                     medications12 and medical conditions not proximately caused by the
                     incident with John;

            (g)      John was innocent of any and all other allegations by different women of
                     physical and sexual assault;

            (h)      Jane probably vomited due to a combination of an empty stomach,
                     consumption of anti-anxiety medications, vigorous activity, and a small
                     amount of alcohol provided by John; and

            (i)      Although not designated as Jane's Title IX advisor, in order to help ruin
                     John's future, Witness * and Witness * actively assisted Jane throughout
                     the relevant time period, reviewed the confidential evidence in Jane's case,
                     assisted Jane in drafting EXHIBIT 7, and assisted Jane in drafting the
                     notes Jane used to testify before the Panel.

            166.     The exclusive discretionary power to redact evidence before it was viewed

   by the Panel was and is only used by TIXO to benefit female accusers, as evidenced by

   the University's decision to redact information regarding Jane's prior sexual history with a


   12
      In Witness *’s first Panel Interview, EXHIBIT *** - page 34, Witness * states that Jane was taking
   lithium, which is generally indicated to be used by individuals diagnosed as being severely bi-polar, in the
   months following the occurrence.


                                                        34
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 35 of 88 PageID #: 1528



   different man from evidence that Plaintiff attempted to submit to the Panel in response to

   the Investigator's final report. See EXHIBIT 8, pages 4 and 13.

          167.    Washington University knew USAIB Procedures made it easier to convict

   a student than its USCC Procedures for other conduct cases and knew it could change

   USAIB Procedures to reduce the probability of erroneous sexual assault convictions

   (compare hearing procedures in EXHIBIT 1 for sexual assaults with EXHIBIT 2,

   Section (5)(C), which contains the procedures for non-sexual assault violations).

          168.    In a case that revolved on Jane's credibility, Washington University's Title

   IX Policies and Procedures encouraged the Panel to base its credibility determination on

   testimony from clearly biased witnesses that did not know John's character and did not

   know Jane's actual demeanor on the night in question.

   B.   WASHINGTON UNIVERSITY'S VIOLATED PLAINTIFF'S DUE PROCESS RIGHTS
   WHEN PLAINTIFF WAS KICKED OFF CAMPUS WITHOUT ANY HEARING

          169.    On April 20, 2018, just after the filing of Jane's Title IX Complaint but

   before any investigation was undertaken regarding the validity of the Complaint, Dean

   Robert M. Wild, informed John (see EXHIBIT 5) that effective immediately, he was

   kicked off campus and would be arrested if was found on any University owned property,

   which included John's apartment.

          170.    Defendant's decision to kick Plaintiff off campus initially was based in

   part on its dislike for his opinion that female students were lying about sexual assaults as

   part of a conspiracy to destroy his character.

          171.    On April 20, 2018, Plaintiff was a Washington University Student, as

   defined by the University's Policies and Procedures, and as such, he was entitled to

   participate in extracurricular activities and was entitled to enjoy the University's



                                                35
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 36 of 88 PageID #: 1529



   amenities, including the University's restrooms, dining halls, libraries, and other common

   areas owned by the University.

           172.     As a "student," Plaintiff was also entitled to participate in any on-campus

   free speech demonstrations, including the April 26, 2018 "Title Mine" protest that was

   reported on by local news publications13. Plaintiff also had a right to claim the

   occurrence was consensual and the accuser was not incapacitated without having to face

   adverse actions by Defendant that were motivated in part by Plaintiff's exercise of his

   constitutional rights.

           173.     Plaintiff's First Amendment and due process property and liberty rights

   were intentionally violated by Dean Robert Wild when he kicked plaintiff off campus

   without first affording Plaintiff a hearing or opportunity to defend himself against Jane's

   accusations.

           174.     Plaintiff's First Amendment rights were violated when he was not

   permitted to defend his good name at the "Title Mine" protest held on April 26, 2018.

           175.     Plaintiff's First Amendment right to speak with his accuser and straighten

   out the facts from their encounter, especially since the police were never involved in this

   case, was also taken away without first providing Plaintiff with notice, due cause or due

   process.

           176.     In his interview with the Investigator, Plaintiff stated he wished he could

   just talk to Jane to clear up her memory problems but the University's prevented him

   from doing so. Jane was permitted to speak with anyone she liked about the occurrence,

   13
     See EXHIBIT 19 - Photos taken at the protest, and see April 26, 2018 article by the St. Louis Post-
   Dispatch that reported on the 400-500 students and faculty that gathered in Washington University's Edison
   Courtyard to criticize the university's handling of sexual assault claims by student. Available at:
   https://www.stltoday.com/news/local/education/washington-university-students-rally-to-condemn-sexual-
   assault-challenge-administrators/article_72dd4467-68ff-5051-87f9-267c26e29792.html.


                                                      36
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 37 of 88 PageID #: 1530



   including most of the students and faculty members present on campus April 26, 2018,

   even after Jane learned that TIXO was going to investigate and likely prosecute John.

          177.    Plaintiff alleged he was the victim of female students conspiring to use

   public statements and Title IX complaints as an effective means of "social combat."

          178.    Instead of providing him with help when he needed it most, since it

   disliked his opinions, the University kicked Plaintiff off campus, which denied Plaintiff

   of his right to seek guidance and assistance from Washington University's TIXO during a

   time when he urgently needed its help to prevent gender discrimination on campus.

          179.    Dean Wild's decision to kick Plaintiff off campus violated Plaintiff's right

   to defend his good name since the University kicked Plaintiff off campus, publically

   branded him a rapist before any hearing had been held, permitted his accusers to publish

   false statements about Plaintiff's prior sexual history, then warned Plaintiff that he could

   face additional USCC charges if he went online and called Jane and Witness 4 liars for

   exaggerating what had actually occurred.

          180.    Plaintiff is an alumnus of Washington University, and as such, he is

   entitled to fully participate in Washington University alumni organizations. The

   University's decision to indefinitely forbid Plaintiff from stepping onto University

   property prevents Plaintiff from speaking at any alumni events on the campus where he

   could and would be speaking about Defendant's unfair and unreliable USAIB Procedures.

   C.    USAIB ENCOURAGED THE PANEL TO RECEIVE UN-RELIABLE AND
   PREJUDICIAL EVIDENCE WITHOUT PROVIDING ANY PROCEDURAL SAFEGUARDS


          181.    In Missouri, judicial review is available for any administrative decision in

   a proceeding in which legal rights, duties or privileges of specific parties are required by




                                                37
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 38 of 88 PageID #: 1531



   law to be determined after hearing. See Revised Statutes of Missouri, RSMo Section

   536.010, et seq.

            182.     Although Washington University's Policies and Procedures may say they

   satisfy the minimum due process requirements, the University decided to let Title IX

   Panel members consider highly prejudicial and un-reliable evidence prior to deciding

   guilt, then stripped Plaintiff of any realistic appeal options when the Decision was

   probably going to be erroneous in this case due to the unfair Policies and Procedures.

            183.     USAIB Procedures did not contain sufficient procedural safeguards to

   amount to due process, did not render an accurate decision, did not apply the correct

   burden of proof, relied on un-reliable evidence, encouraged the Panel to consider highly

   prejudicial evidence, and encouraged the Panel to receive and rely upon evidence from

   witnesses harboring admitted bias towards Plaintiff.

            184.     Unlike the Missouri Judicial Review Statute, which permits the Court to

   overturn administrative decisions for numerous reasons14, and unlike the USCC

   Procedure for non-sexual assault cases15, USAIB Procedures for sexual assault cases

   limits the scope of the Provost's review (EXHIBIT 1 - Section t) to determining "(i)

   whether the procedures set forth herein were fairly implemented or (ii) whether any

   sanctions imposed are insufficient or excessive."

            185.     The appeal options for USCC hearings allow students to contest the

   finding if the hearing was not fair. In USAIB sexual assault cases, Washington




   14
      See Mo. Rev. Stat. Section 536.150 - the court may determine whether such decision, in view of the facts
   as they appear to the court, is unconstitutional, unlawful, unreasonable, arbitrary, or capricious or involves
   an abuse of discretion; and the court shall render judgment accordingly.
   15
      See EXHIBIT 2 - Section 7(B)(1), which limits appeals "to grounds that a fair hearing was not provided
   or that the sanction imposed was insufficient or excessive."


                                                         38
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 39 of 88 PageID #: 1532



   University pre-determined that hearings were always fair, although Defendant knew they

   were not fair, thereby denying Plaintiff the right to an appeal.

            186.     The University's Policies and Procedures permitted Plaintiff to pay for a

   lawyer, but the Policies and Procedure forbid Plaintiff's lawyer from making any

   statements before the panel, forbid him from objecting to the introduction of highly

   prejudicial evidence, and did not allow Plaintiff or his attorney to review the Panel's

   Interviews until after the Panel had decided the case.

            187.     Prior to receiving the Panel's Decision, at which point it was too late to

   contest any of the Panel's factual findings, Plaintiff was never informed that Jane Roe and

   her witnesses would be attacking his character and bringing up other incidents. See

   Paragraph 143 above.

            188.     Although the Panel heard that Plaintiff had been accused of assault by

   different women, the Panel did not learn that Plaintiff had been acquitted16 on all physical

   and sexual assault charges that were levied against him in the other cases.

            189.     Since he was not allowed to listen to Jane and her witnesses testify (not in

   person, not via Skype or any similar video-conferencing application), Plaintiff could only

   have learned of the highly prejudicial information cited in Paragraphs 140 and 143 after it

   was too late to do anything.

            190.     When the Panel heard that Plaintiff had been accused of sexual assault by

   different women, the Panel became unable to render a fair and impartial decision.

            191.     In the hearing at issue, instead of opening up a separate investigation into

   Plaintiff's allegations that Witness * conspired to ruin his future, Plaintiff was required to


   16
     Plaintiff was only acquitted on Jane Doe #2's charges since Plaintiff produced a video proving his
   innocence, not because the process in that Title IX hearing was fair and comported to due process.


                                                       39
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 40 of 88 PageID #: 1533



   defend multiple accusations, from unknown accusers, without even knowing that

   witnesses had informed the Panel about other accusations they knew nothing about.

          192.    Once the decision was final, the Policies and Procedures did not permit

   Plaintiff to challenge any of the factual findings on Appeal, giving him no realistic appeal

   options to challenge the validity of the Panel's decision. See EXHIBIT 1, Section t.

          193.    While the Panel asked Jane Roe leading questions and treated her as the

   "victim," the Panel displayed clear hostility towards Plaintiff, asked him the same loaded

   questions more than once, ignored his credible testimony and failed to interview anyone

   that could have offered some personal knowledge regarding Plaintiff's propensity for

   telling the truth in important situations (e.g. EXHIBIT *** – Jane’s Panel Interview,

   page 47, where a panel member asks “[S]o was that the first thing you remember kind of

   after being on the couch, was the throwing up,” then on page 88, she asks “Did you take

   [your anti-anxiety meds] in the morning?”).

          194.    When the Panel Interviews of Jane Roe and John Doe are compared,

   clearly the Panel favored Jane in that they failed to ask her follow up questions whenever

   Jane got defensive or appeared to become upset with tough questions (e.g. EXHIBIT ***

   – Jane’s Panel interview, page 13, where the same panel member from Paragraph 193

   says “[A]nd I want to be super clear. All theses questions about drinking are no way to

   judge it or, you know, anything like that”).

          195.    Prior to John's Interview, in Jane's Interview (EXHIBIT *** - page 82,

   lines 21-22) the Panel had asked Jane "if he is found in violation, what do you think

   should happen to him?". Jane responded "I think that he should be expelled. I think he




                                                  40
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 41 of 88 PageID #: 1534



   shouldn't be able to go to law school and get to be in a position of power and get to be on

   campus again." Id. at page 84, lines 8-12.

            196.     The Panel put zero weight on Plaintiff's credible and consistent testimony

   and ignored Jane Roe's prior inconsistent statements and actions (Jane failed to report the

   occurrence to the police and declined STD testing and emergency contraceptives) since

   they assumed she was a victim just because she filed a Complaint.

            197.     Jane admits that around noon on April 7, 2018, she initially told multiple

   friends that her encounter with Plaintiff was "totally consensual, no regrets."

            198.     Jane admits that after she got home from Plaintiff's house, she told

   Plaintiff that she had fun and asked him, "can we do it again."

            199.     Jane claimed that she became suspicious of Plaintiff after speaking with

   her ex-boyfriend on Saturday night (April 7, 2018). However, according to Plaintiff,

   Jane sent him a Tinder message on Sunday (April 8, 2018) and arranged to meet him for

   a "second date" on Thursday17.

            200.     Jane's words and actions were consistent with someone that had a

   consensual encounter, not someone that believes she may have been sexually assaulted.

            201.     Jane provided the Panel with detailed testimony as to how she has been

   negatively impacted by the occurrence (e.g. EXHIBIT *** - Jane's Panel Interview,

   pages 80-82), yet she failed to provide evidence that proved Plaintiff was not telling the

   truth about the entire evening.



   17
     On Monday April 9, Jane met with the University's TIXO to discuss her incident with John. TIXO told
   Jane to start gathering her evidence. After this meeting, instead of printing and preserving relevant Tinder
   conversations between the parties, Jane informed Tinder that John had raped her, which caused both parties
   to be unable to retrieve their Tinder messages regarding the occurrence. Whether Jane knew Tinder would
   block both parties from being able to retrieve relevant messages is unknown. However, the parties seem to
   agree to all content in the Tinder messages.


                                                       41
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 42 of 88 PageID #: 1535



          202.    The Policies and Procedures encouraged the Panel to accept prejudicial

   victim impact statements from all of Jane's witnesses and failed to provide any safeguards

   against the risk that such evidence would result in an emotional decision based on passion

   for the accuser and prejudice against the accused. See the panel interviews in which all

   of Jane's witnesses testify regarding how the occurrence has appeared to hurt Jane.

          203.    While encouraging the Panel to consider evidence of John's bad character

   and other bad acts prior to deciding his guilt, USAIB Procedure failed to provide any

   safeguards against the risk that such evidence would result in an incurable bias against

   the accused and would prevent the Panel members from being impartial.

          204.    The Panel erroneously concluded Jane was incapacitated based on

   evidence that Jane may have been intoxicated. There was no evidence that Jane was

   unconscious during either sexual encounter, and there were no witnesses that could

   corroborate Jane's claim that John should have known she was incapacitated.

          205.    Although the Panel found that a reasonable person in Plaintiff's position

   should have known Jane was incapacitated, the Decision fails to identify when she was

   incapacitated (e.g. was it during the first sexual encounter, during the second sexual

   encounter, or was she incapacitated 30 minutes after her arrival until noon the next day).

          206.    The Panel concludes that since Jane vomited, she must have been

   incapacitated, but the Panel failed to investigate whether there may have been other

   reasons (besides alcohol) for her vomiting. Upon reviewing the Panel interview

   transcripts, John first learned that Jane had taken an anti-anxiety pill (Zoloft) on the day

   of the occurrence.




                                                42
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 43 of 88 PageID #: 1536



          207.      According to the manufacturer of Zoloft (www.zoloft.com), “drinking

   alcohol while taking Zoloft is not recommended,” and the most common side effect of

   Zoloft is nausea.

          208.      Just because Jane threw up, the act itself cannot be used as proof of

   incapacitation for the entire twelve-hour occurrence, and here, cross-examination was

   required to determine the probative value, if any, of Jane throwing up.

          209. On page 10 of the Decision, after finding that Plaintiff was himself

   intoxicated when he and Jane had sex, the Panel finds that a reasonable sober person

   should have realized Jane's throwing up, and her overall behavior as an indication that

   she was incapacitated.

          210.      Jane's witnesses (Witness * and Witness *) testified that they did not drink

   and that they had been sober observers when they previously observed Jane become

   drunk quickly.

          211.      John and Jane only recall meeting each other at two house parties at which

   they were both drinking.

          212.      When the Panel held Plaintiff to a reasonably sober person standard, they

   improperly concluded that Plaintiff knew Jane as well as her witnesses, which was clearly

   false based on the evidence.

          213.      Although Jane did not recall her behavior and John provided the only

   evidence regarding Jane's actual behavior and appearance, instead of accepting John's

   observations of Jane as true, the Panel relied on witnesses without any personal

   knowledge regarding how drunk Jane actually was on the night in question.




                                                 43
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 44 of 88 PageID #: 1537



          214.    Jane's witnesses testified that they had seen Jane get drunk off a couple

   drinks, but none of her witnesses ever stated they saw her get intoxicated off only one

   drink, and none of them had previously witnessed her drinking gin and juice.

          215.    The Panel failed to clarify what kind and strength of drinks Jane had been

   drinking on prior occasions. Without knowing more information about the types and

   quantities of liquor that caused Jane to become intoxicated in the past, and without expert

   testimony regarding her expected BAC, the Panel lacked sufficient evidence to infer that

   Jane was probably incapacitated.

          216.    Based on speculation by Jane's witnesses, the Panel concluded that Jane

   was showing signs of intoxication, and due to such signs of intoxication, Plaintiff should

   have known Jane was incapacitated.

          217.    Although page 10 of the Decision seems to use evidence of intoxication

   interchangeably with evidence of incapacitation, the USCC does not penalize sex

   between students who are intoxicated.

          218.    On page 10 of the Decision, the Panel states that John should have known

   that Jane was incapacitated when she told him she "loved" him and expressed an interest

   in moving with him to Chicago.

          219.    Absent bias, prejudice and a deliberate indifference to John's civil rights,

   reasonable minds could only conclude that based on Jane's overall demeanor, words, and

   body language, Jane consented to sex while she was under the influence of alcohol.

          220.    As described above, USAIB Procedure denied Plaintiff of due process for

   the following reasons:

         (a) did not allow Plaintiff to cross examine adverse witnesses;




                                                44
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 45 of 88 PageID #: 1538



        (b) did not adequately inform Plaintiff of the evidence against him before the
            decision, which prevented him from planning an adequate defense;

        (c) did not allow Plaintiff raise objections to or strike inflammatory and irrelevant
            evidence;

        (d) did not permit Plaintiff to give a closing argument;

        (e) did not give Plaintiff any realistic appeal options (e.g. that the decision was
            arbitrary, the hearing was not fair, or the decision was against the manifest
            weight of the evidence) to prevent probably erroneous decisions from
            becoming final;

        (f) did not permit Plaintiff to listen to adverse witness testimony and did not
            notify Plaintiff if adverse witnesses testified to more subjects than were
            disclosed in the Investigator's Final Report;

        (g) did not require sworn testimony;

        (h) improperly shifted the burden of proof onto Plaintiff by effectively requiring
            him to prove why the accuser's allegations are false (e.g. panel found against
            Plaintiff since they did not believe he proved Witness * was the sole reason
            that Jane decided to eventually call the occurrence "rape");

        (i) did not require a unanimous decision from at least six non-biased decision
            makers;

        (j) did not require any undergraduate students on Plaintiff's Panel;

        (k) prevented Plaintiff from conducting his independent investigation into the
            truth of the allegations;

        (l) did not disclose the training materials provided to Panel members in
            Washington University's required Title IX training sessions;

        (m) did not permit Plaintiff to review and propose changes to the instructions
            given to the Panel by General Counsel before they began deliberations;

        (n) did not permit defense counsel to question potential panelists on issues that
            could reveal his/her potential to be inclined to rule against Plaintiff regardless
            of the evidence;

        (o) did not permit Plaintiff to strike panelists if they would be unable to render a
            fair decision based only on the credible and reliable evidence;




                                              45
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 46 of 88 PageID #: 1539



          (p) did not allow the investigator, the panelists, or Plaintiff to issue document
              requests that could compel the timely production of documents crucial to his
              defense;

          (q) did not require full disclosure of prepared notes used by Jane to testify at her
              Panel interview (e.g. Jane got permission to testify using pre-prepared notes
              and she was not required to disclose those to John - EXHIBIT *** - Panel
              Interview of Jane, page 5);

          (r) did not permit Plaintiff to submit cautionary instructions to prevent the
              admission of hearsay and other un-reliable evidence from unfairly affecting
              the outcome;

          (s) did not allow Plaintiff's attorney to participate in any meaningful manner,
              thereby depriving Plaintiff of his right to receive competent legal
              representation (upon paying for it);

          (t) did not sequester the Panel members during deliberations;

          (u) did not record the Panel members deliberations in a case where most if not all
              potential panelists were biased against John since they had already heard and
              read too much about Jane's incident at the protest and in the news; and

          (v) lowered the burden of proof to a preponderance standard without providing
              any of the procedural safeguards (e.g. discovery, cross-examination, closing
              arguments) that are required in civil cases with a similar burden of proof in
              order to ensure fundamental fairness.

          221.    None of the procedural modifications suggested above would significantly

   lengthen the University's Title IX Process.

          222.    None of the above suggestions would have imposed significant additional

   financial costs on the USAIB Procedure.

          223.    Washington University's Board of Directors, Chancellor, Provost, Deans,

   TIXO employees and Lori White all knew or should have known that USAIB Procedure

   would not satisfy due process in Jane's case, but all of these top officials chose to do

   nothing to prevent John from being deprived of due process prior to punishment.




                                                 46
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 47 of 88 PageID #: 1540



           224.    As a direct, proximate, and foreseeable consequence of Washington

   University's above-identified conduct, John has been stripped of his ability to receive his

   degree/diploma from Washington University, has been prevented from starting law

   school, and his academic and career prospects, earning potential, and reputation have

   been severely harmed. John has sustained significant damages, including but not limited

   to, damages to physical well-being, emotional and psychological damages, damages to

   reputation, past and future economic losses, loss of educational and professional

   opportunities, loss of future career prospects, and other direct and consequential damages.

           225.    As a result of the foregoing, John is entitled to recover damages in an

   amount to be determined at trial, punitive damages, plus prejudgment interest and

   attorneys' fees and costs as may be recoverable at law.



   IV.     COUNT 2 - VIOLATION OF TITLE IX - HOSTILE ENVIRONMENT CLAIM

           226.    Plaintiff restates and re-alleges the allegations contained both above and

   below as if fully incorporated and alleged herein.

           227.    This Court has original jurisdiction under Title IX of the Education Act

   Amendments of 1972, 20 U.S.C. Section 1681, et seq. and 28 U.S.C. Section 1331.

           228.    Title IX prohibits gender discrimination in federally-funded education

   programs and institutions and is applicable to private universities that accept federal

   funding, including all universities that enroll students who receive federally-guaranteed

   loans to pay their tuition.

           229.    "No person in the United States shall, on the basis of sex, be excluded

   from participation in, be denied the benefits of, or be subjected to discrimination under




                                                47
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 48 of 88 PageID #: 1541



   any education program or activity receiving Federal financial assistance." 20 U.S.C.

   Section 1681(a).

           230.     Title IX's prohibition is enforceable through an implied private right of

   action, and as such, is understood to bar the imposition of university discipline where

   gender is a motivating factor in the decision to discipline. See Davis Next Friend

   LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 639 (1999) (holding that Title

   IX created a private right of action).

           231.     In this case, Plaintiff's gender was a motivating factor in the University's

   decision to expel him and withhold his college diploma. Plaintiff's gender was also a

   motivating factor in the Defendant's decision not to investigate his allegations that female

   students were lying about sexual assaults to prevent him from going to lawschool.

           232.     Upon the filing of a complaint alleging sexual assault, Washington

   University's Policies and Procedures are constructed and administered in a manner that

   tips the scales of justice in the female accusers favor before the accused gets notice of the

   evidence against him and before he gets any chance to explain his side of the story.

           233.     The scales of justice at Washington University are so tipped in female

   accusers favor that in certain cases, like this one, the Policies and Procedures operate as

   intended by the University and make it impossible for men like Plaintiff to prove

   innocence unless he produces a secret video and audio recording of the encounter18.

           234.     Washington University's Policies and Procedures incorporate no

   meaningful investigation and did not provide any way for Plaintiff to defend himself.



   18
     USCC appears to prohibit videotaping a sexual encounter without consent, so even a hidden video and
   audio recording of a consensual encounter that was used to prove innocence could subsequently be used as
   the basis for convicting and expelling a similarly situated male student.


                                                      48
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 49 of 88 PageID #: 1542



             235.   Washington University's Policies and Procedures favored his female

   accuser to his detriment and resulted in a severely unequal playing field.

             236.   Plaintiff's educational experience during the end of his college career at

   Washington University was permeated with discriminatory intimidation, ridicule, and

   insult.

             237.   Washington University permitted female students to interfere with

   Plaintiff's rights when it permitted his accusers to protest on campus, during which Jane

   screamed "expel my rapist," and other females called for the jobs of several Washington

   University administrators if they did not convict Plaintiff.

             238.   The on-campus protest held on April 26, 2018 was incited by his accusers

   and intended to prejudice Plaintiff's right to a fair trial, which is exactly what happened.

             239.   On April 18, 2018, Plaintiff told Dean Wild and Sheryl Mauricio that

   fellow Senior Witness * initiated a conspiracy to ruin his future as she had previously

   suggested she knew how to do when she discussed how another student could make her

   and John look like the "devil" if they did not take a harder stance on binge drinking at

   Model UN events.

             240.   Plaintiff and Witness * appeared to be friends for most of their four years

   at Washington University, but after learning that Plaintiff had been accepted to his first

   choice of law schools, on April 11, 2018, Witness * filed a Complaint with Washington

   University about alleged physical assaults that took place on February 16, 2017 and

   September 14, 201719.


   19
     In EXHIBIT 8, Plaintiff describes to the University how Witness * was not really scared of him and
   knew Jane Roe #2 had not been raped (Witness * had walked in while Plaintiff and Jane were having
   consensual sex). Witness * knew her Complaints would not result in serious punishments, so after learning
   Jane Roe was claiming she was too drunk to remember much, Witness * conspired with Plaintiff's ex-


                                                      49
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 50 of 88 PageID #: 1543



           241.     After filing her Complaint against Plaintiff, Witness * spoke to Plaintiff's

   ex-girlfriend ("Jane Roe #2"), who was previously Witness *’s roommate at the

   University. After speaking with Witness *, on or abound April 16, 2018, Jane Roe #2

   filed a complaint against Plaintiff alleging assaults (while they were dating) that allegedly

   took place between 2014-2017. None of Jane Roe #2's accusations were ever reported to

   the police.

           242.     Witness * had previously appeared in a video with John, which was

   produced to the University, in which they re-enacted one of the alleged assaults in a

   comical skit that did not portray Jane Doe #2 as a victim of sexual assault.

           243.     On April 16, 2018, the same day Jane Roe #2 filed her Complaints against

   Plaintiff, Witness * published an "anonymous20" Op-ed to Washington University's

   Student Life newspaper in which she exaggerated her concerns about Plaintiff in an

   attempt to ruin his future. See EXHIBIT 20 - "Not a Threat" Op-ed.

           244.     In this inflammatory call for action, Witness * states "[T]here is a student

   on this campus who has physically assaulted me and several other students, all

   female...He has also sexually assaulted and/or raped multiple women..." As of February

   2018, "Washington University had been alerted of multiple victims of rape or attempted

   rape, as well as physical assaults by this individual since his first year...How was this

   happening? I'd told them everything I knew months ago. Why is he still here, on campus,

   assaulting women...There are so many offices that have done nothing to prevent a serial

   offender from continuing to hurt people." Id.



   girlfriend, Jane Roe #2, who was then dating Plaintiff's room-mate and former friend, and convinced Jane
   Roe and Jane Roe #2 file simultaneous Complaints with TIXO in order to screw over Plaintiff big time.
   20
      Everyone on campus knew that Witness * was the anonymous author of "Not a Threat,"


                                                      50
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 51 of 88 PageID #: 1544



          245.    As of February 2018, Washington University had not been alerted of

   anyone claiming John raped her, and Witness * was certainly aware of this fact when she

   published her Op-ed.

          246.    In response to Witness *’s "Not a Threat," on April 17, 2018, Washington

   University's Vice Chancellor for Students, Lori White, published an Op-Ed titled "My

   Heart Sank...because I understand," in which she clearly sympathizes with Plaintiff's

   accusers and states her intention to place the female accusers’ interests above those of

   male students accused of sexual assault. See EXHIBIT 21 - "My heart sank...because I

   understand."

          247.    Although the University appears to have taken immediate and extreme

   actions to make sure Jane felt safe and accepted (e.g. kicked Plaintiff off campus within a

   day or two after receiving Jane's Complaint), on April 26, 2018, Jane "anonymously"

   decided to go public with her accusations against Plaintiff and published another

   inflammatory and fraudulent Op-ed in the University's Student Life titled "Three Weeks

   Later," which is attached hereto as EXHIBIT 22.

          248.    In this Op-ed, Jane states Plaintiff "is not a good person, and his track

   record shows that he is fully aware of his actions"..."the University's inaction and failure

   to adequately respond to previous reports about this individual make them complicit in

   my rape. I want my anguish and anger to translate into action and justice." Id.

          249.    Jane and Witness * both made public statements on April 26, 2018

   condemning the University for failing to respond quicker to expel Plaintiff, and Jane was

   permitted to pose for public photos while holding a poster that has First Amendment

   written all over it. See EXHIBIT 19.




                                                51
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 52 of 88 PageID #: 1545



           250.   Having been severely criticized by its student body, alumni supporters and

   the media for its alleged failure to protect female students from sexual assault,

   Washington University decided to make an example out of John to show its students,

   alumni and the public that it will do anything to protect its female students.

           251.   In response to the April 26, 2018 protest, by early May 2018, the

   University's top administrators, officials and Board of Trustees had decided against

   changing USAIB Procedures to strengthen the due process rights provided to men like

   Plaintiff.

           252.   Instead of deciding to fix its Policies and Procedures that only negatively

   affect male students, the University decided to continue using a biased stance in favor of

   the accusing female and against the defending male in order to avoid further criticism

   from students like Witness * that claimed the University turned a blind eye to sexual

   assaults on female students.

           253.   Plaintiff's last months in college were ruined by discrimination, ridicule

   and harassment all due to his status as a male student and the University did nothing to

   protect Plaintiff's right to be free from gender discrimination on campus.

           254.   Since he was a male student accused of sexual assault, Plaintiff was

   immediately kicked off campus, forbidden from contacting Jane, and was provided with

   no support resources by TIXO for students wrongfully accused of sexual assault.

           255.   Within 4 days of publishing EXHIBIT 20, Witness *’s fraudulent Op-ed

   had already made John look like the "devil," and had deprived him of his college

   education because of his gender and without any just cause.




                                                52
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 53 of 88 PageID #: 1546



           256.   Since they were female students, Jane and Witness * were provided

   numerous University support resources by TIXO, were permitted to make public

   statements regarding the alleged assaults, then "Title Mine" got to meet with Lori White

   after the protest, and the University agreed to meet their demands to further strengthen

   USAIB Procedures to help female accusers.

           257.   The inflammatory Op-ed articles written by Plaintiff's accusers were

   posted by Defendant on its website in April 2018. These exaggerated, and mostly false

   accounts of the allegations have never been removed or redacted, even after the

   Defendant learned that some of the material statements contained therein were false.

           258.   On information and belief, the Panel members in this case read the

   prejudicial Op-eds published in the University's Student Life newspaper prior to deciding

   this case.

           259.   On information and belief, all three Panel members, Dean Wild, Sheryl

   Mauricio, Chancellor Wrighton, Provost Thorp, all TIXO employees, and Lori White

   were in attendance, or read articles reporting the substance of the "Title Mine" protest.

           260.   Assuming the allegations in Paragraphs 258 and 259 are true, since

   Plaintiff's accusers made public statements during the April 26, 2018 "Title Mine"

   protest, these key individuals were considering evidence received outside of the

   University's Title IX Policies and Procedures when they decided the facts in this case,

   when they decided to expel Plaintiff, and when they decided to deny Plaintiff's request

   for reconsideration.

           261.   The Op-ed articles posted by Plaintiff's accusers were mostly false,

   contradicted statements given to the University's Title IX Panel, and were intended to,




                                                53
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 54 of 88 PageID #: 1547



   and did in fact create a hostile environment in which Plaintiff could not receive an

   impartial decision.

           262.     After the protest gathered local media attention, "Title Mine" leaders met

   with Washington University's Dean Lori White during the Summer of 2018 to discuss

   how TIXO can better respond to victims of sexual assault.

           263.     Instead of strengthening the due process rights afforded to students

   accused of sexual assault, the University decided to implement plans proposed by "Title

   Mine" that were in stark contrast to the changes identified by the United States

   Department of Education in 2017. See EXHIBIT 23, Washington University Official

   Document titled "Improving Washington University's Response to Sexual Assault &

   Misconduct: A Call to Action."

           264.     Although Lori White should have recused herself from deciding Plaintiff's

   punishment since she favored female accusers and believed Witness *’s inflammatory

   Op-ed, Dean White was permitted to decide the appropriate sanction for the Panel's

   finding that Plaintiff had violated the University's USCC, Offense Number 5.

           265.     While Plaintiff was kicked off campus, the University permitted females,

   including two of his accusers, to participate in an on-campus protest by female students

   that preached discriminatory intimidation, ridicule, and insult against men accused of

   sexual assault, including Plaintiff.

           266.     The environment at Washington University leading up to the Panel's

   Decision was clearly a hostile environment21 in which a male student's chances at a fair


   21
     As was the environment in America since Plaintiff's hearing took place during the same time period that
   accusations of sexual assault came out against Justice Brett Kavanaugh. In addition, one of Plaintiff’s
   Panel members had previously expressed her dislike for anything related to President Trump, evidencing
   her inability to be fair in this trial, during this time period in American history. See EXHIBIT 29 –


                                                      54
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 55 of 88 PageID #: 1548



   Title IX decision was slim to none, as was his chance to be treated the same as his female

   accusers.

           267.     As a direct, proximate, and foreseeable consequence of Washington

   University's above-identified conduct, John has been stripped of his ability to receive his

   degree/diploma from Washington University, has been prevented from starting law

   school, and his academic and career prospects, earning potential, and reputation have

   been severely harmed. John has sustained significant damages, including but not limited

   to, damages to physical well-being, emotional and psychological damages, damages to

   reputation, past and future economic losses, loss of educational and professional

   opportunities, loss of future career prospects, and other direct and consequential damages.

           268.     As a result of the foregoing, John is entitled to recover damages in an

   amount to be determined at trial, including punitive damages plus prejudgment interest

   and attorneys' fees and costs as may be recoverable at law.



     V.        COUNT 3 - VIOLATION OF TITLE IX - DELIBERATE INDIFFERENCE /
                             SELECTIVE ENFORCEMENT

           269.     Plaintiff restates and re-alleges the allegations contained both above and

   below as if fully incorporated and alleged herein.

   A.      DELIBERATE INDIFFERENCE TO PLAINTIFF'S CIVIL RIGHTS

           270.     On September 22, 2017, the United States Department of Education,

   Office for Civil Rights, formally announced the Department of Education was




   Comments made by a Panel member expressing her dislike for anyone and anything associated with the
   President, such as “Dear January, you’ve been the worst. I bet you voted for Trump. Here’s hoping
   February voted for Hillary.”


                                                    55
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 56 of 88 PageID #: 1549



   withdrawing the statements of policy and guidance reflected in the 2011 Dear Colleague

   Letter on Sexual Violence and the April 29, 2014 Questions and Answers on Title IX.

          271.     The announcement alerted Washington University of many specific

   instances in which innocent men had been denied fair process and were wrongfully

   convicted under similar processes to those used by Washington University.

          272.     The 2017 Dear Colleague letter (attached hereto as EXHIBIT 24) warned

   American universities and colleges that Title IX procedures, similar to Washington

   University's USAIB, failed to satisfy due process and were discriminating against male

   students.

          273.     Since at least 2017, Washington University's Board of Trustees, Provost,

   Chancellor, Deans and TIXO staff, had actual knowledge, or based on what similarly

   situated universities knew since at least 2017, the University knew that USAIB Procedure

   was unfair and discriminated against male students like John.

          274.     Despite knowing USAIB Procedure would probably not provide John with

   a fair hearing and a well reasoned decision from impartial decision makers, the

   University failed to modify its USAIB Procedures as required to satisfy due process.

          275.     By failing to change a process it knew or should have known was

   fundamentally unfair to John, the University showed its deliberate indifferent to John's

   civil rights as protected by the Fourteenth Amendment and Section 10 of the Missouri

   Constitution.

   B.   WASHINGTON UNIVERSITY SELECTIVELY ENFORCES TITLE IX AND FAILED TO
   PROTECT PLAINTIFF FROM GENDER BASED DISCRIMINATION




                                               56
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 57 of 88 PageID #: 1550



          276.    Washington University Title IX Policy may claim that its USAIB

   Procedures applies equally to all students, but in reality, only men are prosecuted under

   the USAIB Procedure, which is only used in cases involving sexual assault or sexual

   harassment.

          277.    Washington University's Policies and Procedures are not applied equally

   when men report significant discrimination by similarly situated females.

          278.    Washington University did not investigate allegations of gender

   discrimination allegedly committed by female students against Plaintiff.

          279.    The University's TIXO has sole discretion to decide whether or not to

   prosecute and also has the ability to file a Title IX Complaint upon the receipt of

   information supporting a student committed a violation of the USCC.

          280.    As described above, Plaintiff and other witnesses provided evidence to

   University officials and TIXO that supported Plaintiff's claim that he was the victim of

   female students conspiring to ruin his reputation using Title IX Complaints that

   discriminated against him based on his gender.

          281.    The University's Title IX Investigator and Panel members never asked

   questions regarding the alleged conspiracy between Jane, Jane Roe #2 and Witness * and

   ignored evidence that supported John's claims.

          282.    According to Jane in her Panel Interview (EXHIBIT ***, page 78, lines

   18-19, and page 79, lines 9-10) prior to the occurrence, Jane didn't particularly like

   Witness * since she "wasn't someone that was super friendly."

          283.    According to the Investigator's Final Report, after the occurrence, Jane

   and Witness * spoke just about every day.




                                                57
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 58 of 88 PageID #: 1551



            284.     Did Witness * help Jane draft her written response to the Investigator's

   report? Did Witness * prepare the notes that Jane used to testify from at her Panel

   interview which were never disclosed to Plaintiff? Did Witness * and/or Witness * help

   Jane draft her inflammatory Op-ed before or after Jane read it at the on-campus protest

   held on April 26, 2018? Since the Panel chose not to ask these questions, Plaintiff will

   never know.

            285.     Plaintiff alleged a conspiracy hatched by Witness * that was intended to

   deprive his civil rights, but Washington University failed to open a Title IX case against

   Witness * regarding Plaintiff's claim that she had deliberately and intentionally interfered

   with his civil rights.

            286.     Plaintiff informed the University of Witness *’s prior statements

   concerning her ability to facilitate a conspiracy to deprive someone of their civil rights,

   and he informed Dean Wild and Sheryl Mauricio that Witness *’s Op-ed was deceptively

   presented as true when most of it was false.

            287.     Although Plaintiff informed the University that Witness * had coordinated

   an attack against him that was almost identical to the conspiracy she proposed a fellow

   Model UN member could have done to make them look bad, because she was female, the

   University failed to investigate and/or proceed to any fact finding hearing regarding

   Plaintiff's allegations that Witness * was jealous of Plaintiff22 and had made it her

   mission to ruin Plaintiff's future.




   22
     Plaintiff got into his first choice of law schools, while Witness * did not get accepted to any of her top
   law school choices.


                                                         58
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 59 of 88 PageID #: 1552



          288.    The University had credible information that Witness * had attempted to

   get Plaintiff expelled using the University's Title IX Process, but, because she was

   female, the University let her graduate while it withheld Plaintiff's diploma.

          289.    The University's had information that Witness * incited a riot by "Title

   Mine" and used false public statements to invoke fear among the University's female

   students, but Washington University also failed to investigate these USCC violations.

          290.    Washington University was deliberately indifferent to the gender

   discrimination that Plaintiff faced during the disciplinary process and the severe

   misconduct likely perpetrated against him by fellow Senior Witness *.

          291.    After the accusations were made against him, in late April 2018, Plaintiff

   also informed the University that he was physically assaulted by a male at a house party

   and claimed that a female student (Witness *) instigated the attack.

          292.     Plaintiff provided mandatory reporters at the University with physical

   evidence (EXHIBIT ** text messages) that after an argument at a 2018 house party,

   Witness * had texted fellow students to "Gp beat up Plaintiff [because] this is the

   opportune time."

          293.    After Witness * texted fellow students to harm Plaintiff, one of those

   students did physically attack Plaintiff when he started a fight with Plaintiff at that party.

          294.    Although Plaintiff provided the University with evidence that a similarly

   situated female student, Witness *, had likely violated Washington University’s Student

   Conduct Code Sections III(A)(2), III(A)(3), and III(A)(4), Washington University chose

   not to investigate the allegations against a similarly situated female student.




                                                 59
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 60 of 88 PageID #: 1553



          295.    The disparity in how the University treated Plaintiff's claims against

   Witness * demonstrated bias against a male student who was the victim of USCC

   violations committed by a female student.

          296.    The disparity in how the University treated Jane's claims against John

   demonstrated bias against a male student accused of sexual misconduct by a female

   student.

          297.    The University's Policies and Procedures as conceived and as

   implemented by the University, in collaboration with other yet to be identified un-known

   consultants, were deliberately designed to favor the female accuser and disadvantage the

   accused male by, among other things, eliminating from the process fundamental

   procedural safeguards for the accused as required by Title IX.

          298.    Washington University's Policies and Procedures were intended to subject

   male students to less favorable treatment than female students, because accused students

   in sexual assault cases are overwhelmingly, if not always male, and the Policies and

   Procedures as implemented in Plaintiff's case deliberately accorded unequal treatment to

   Plaintiff and other accused male students.

          299.    The Panel applied a double standard in reviewing the parties' Tinder and

   text messages, excluding from consideration all the messages that supported Plaintiff's

   credibility and undermined Jane's credibility, showed her willingness to lie to her ex-

   boyfriend, and showed that her story changed and escalated over time.

          300.    University officials, including the Board of Trustees, Chancellor, Provost,

   Deans, and all TIXO agents and employees, had the authority and funding to stop the

   disparate treatment Plaintiff experienced, but instead of fixing the problems with its




                                                60
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 61 of 88 PageID #: 1554



   USAIB Procedures, Defendant has continued to ignore evidence in other cases where

   male students have likely been sexually assaulted or harassed by female students.

             301.   Despite having notice that Plaintiff's rights would likely be violated in this

   case using its Policies and Procedures, the University did nothing to prevent Plaintiff's

   wrongful conviction, showing its deliberate indifference to Plaintiff because of his

   gender.

             302.   As a direct, proximate, and foreseeable consequence of Washington

   University's above-identified conduct, John has been stripped of his ability to receive his

   degree/diploma from Washington University, has been prevented from starting law

   school, and his academic and career prospects, earning potential, and reputation have

   been severely harmed. John has sustained significant damages, including but not limited

   to, damages to physical well-being, emotional and psychological damages, damages to

   reputation, past and future economic losses, loss of educational and professional

   opportunities, loss of future career prospects, and other direct and consequential damages.

             303.   As a result of the foregoing, Plaintiff is entitled to recover damages in an

   amount to be determined at trial, plus punitive damages, plus prejudgment interest and

   attorneys' fees and costs as may be recoverable at law.



              VI.     COUNT 4 - TITLE IX - ERRONEOUS OUTCOME THEORY

             304.   Plaintiff re-states and re-alleges the allegations contained both above and

   below as if fully incorporated and alleged herein.

             305.   In order to plead an erroneous outcome claim under Title IX, Plaintiff

   must allege (A) "facts sufficient to cast some articulable doubt on the accuracy of the




                                                  61
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 62 of 88 PageID #: 1555



   outcome of the disciplinary proceeding, and (B) a particularized...causal connection

   between the flawed outcome and gender bias." See Doe v. Miami University, 882 F. 3d

   579, 588-89 (6th Cir. 2018).

          306.    Plaintiff has alleged sufficient facts above to cast articulable doubt on the

   accuracy of the Decision in this case. The manifest weight of the evidence proved

   Plaintiff was probably innocent of Jane's accusations of sexual assault since it proves the

   sexual encounter was consensual and that the outcome was erroneous.

          307.    As described in Counts 1-3 above, Plaintiff has alleged particular

   circumstances suggesting that gender bias was a motivating factor behind the erroneous

   finding in his case.

          308.    Had the Panel been fair and impartial, they would have concluded that the

   manifest weight of the evidence could only support a conclusion that Jane had failed to

   meet the requisite burden of proof on the issues of (a) whether she was incapacitated, and

   (b) whether a reasonable person in Plaintiff's position should have known Jane was

   incapacitated and therefore unable to consent.

          309.    Had the University's top officials and TIXO been fair and impartial, they

   would not have continued to prosecute Plaintiff after receiving the Investigator's Report

   which disclosed insufficient evidence to support a conviction against Plaintiff using the

   preponderance standard.

          310.    By failing to conduct a sufficient investigation for potential exculpatory

   evidence and by assuming Jane must have been the victim, the Panel upheld false gender

   stereotypes and displayed gender bias, wherein only females can be the victims and males

   the perpetrators.




                                                62
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 63 of 88 PageID #: 1556



          311.    Had Provost Thorp been fair and impartial, he would have accepted

   Plaintiff's version of events, or at least concluded that, based on relevant case law from

   2017 and 2018, Plaintiff should be entitled to a new hearing since his due process rights

   were likely denied, and since the evidence substantially favored John but the Panel

   formed a conclusion in favor of Jane (without an apparent reason based in the evidence).

          312.    The outcome of Washington University's flawed proceeding against

   Plaintiff was clearly erroneous and was motivated on the basis of sex. The University's

   implementation of its Title IX Policy was based on archaic assumptions and stereotypical

   notions of the sexual behavior of male and female students (e.g.., accused male students

   are presumed to be sexual aggressors and perpetrators and accusing female students are

   presumed to be "survivors" and "victims" of sexual assault).

          313.    Washington University's conduct was so severe, pervasive, and

   objectively offensive that it denied Plaintiff of equal access to education which is exactly

   what Title IX is designed to protect.

          314.    Washington University expelled Plaintiff and kicked him off campus

   without any evidence that he had committed a "sexual assault," then tried him using

   USAIB Procedures which is permeated with gender bias.

          315.    As a direct, proximate, and foreseeable consequence of Washington

   University's above-identified conduct, John has been stripped of his ability to receive his

   degree/diploma from Washington University, has been prevented from starting law

   school, and his academic and career prospects, earning potential, and reputation have

   been severely harmed. John has sustained significant damages, including but not limited

   to, damages to physical well-being, emotional and psychological damages, damages to




                                                63
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 64 of 88 PageID #: 1557



   reputation, past and future economic losses, loss of educational and professional

   opportunities, loss of future career prospects, and other direct and consequential damages.

          316.    As a result of the foregoing, John is entitled to recover damages in an

   amount to be determined at trial, plus punitive damages, plus prejudgment interest and

   attorneys' fees and costs as may be recoverable at law.



                        VII.    COUNT 5 - BREACH OF CONTRACT

          317.    Plaintiff re-states and re-alleges the allegations contained both above and

   below as if fully incorporated and alleged herein.

          318.    This Court has original diversity jurisdiction over this claim pursuant to 28

   U.S.C. Section 1332 because the matter in controversy exceeds the sum or value of

   $75,000 and is between citizens of different states.

          319.    At all relevant times, and pleading in the alternative to Count 6 for

   Promissory Estoppel, an express contractual relationship existed between Washington

   University and John Doe through John's matriculation as a student at Washington

   University, and as a student, John was subject to Washington University's Policies and

   Procedures governing the student conduct process, including but not limited to the

   policies and procedures contained in the University's USAIB Procedures for Complaints

   of Sexual Assault Filed Against Students (EXHIBIT 1) the University Student Conduct

   Code (EXHIBIT 2), the Degree Requirements Bulletins and related terms and provisions

   in bulletins, circulars, and on-line website information and regulations made available to

   John as a tuition paying student.




                                               64
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 65 of 88 PageID #: 1558



          320.    In addition to the express contracts above, an implied contract was formed

   when Defendant accepted John for enrollment. The terms of the implied contract are

   contained in EXHIBIT 1, EXHIBIT 2, and bulletins, circulars and regulations made

   available to students on the Defendant's website, and the parties agreed that if the student

   complied with the terms prescribed by Defendant and completes the required courses, the

   University must award him a degree.

          321.    Defendant's USAIB Procedure appears to be an unconscionable adhesion

   contract, as it appears to be "a form contract created and imposed by a stronger party

   upon a weaker party on a take this or nothing basis, the terms of which unexpectedly or

   unconscionably limit the obligations of the drafting party." Park Irmat Drug Corp., v.

   Express Scripts Holding Company, 911 F.3d 505, at pg 513 (Mo. Ct. Ap. 2013). As such,

   this Court must modify the terms as needed so as to not deny Plaintiff of the benefit of his

   bargain with the University. The Court should insert a term in the contract that required

   Defendant to provide a due process hearing prior to punishing Plaintiff.

          322.    Plaintiff's decision to continue his enrollment at Washington University

   for four years was based in part on his reliance that he would not be suspended unless he

   was a danger to the campus community, and in part on his reliance that he would not be

   convinced for sexual assault unless the conviction was based on a preponderance of the

   evidence after a fair hearing from impartial decision makers.

          323.    Plaintiff fully performed all of his duties that were required under his

   express and/or implied contracts above with Defendant in order for him to obtain his

   degree/diploma, including his continued participation in the Defendant's Title IX hearings

   even after Plaintiff had completed the required credits to graduate.




                                                65
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 66 of 88 PageID #: 1559



          324.    Washington University's Degree Requirement Bulletins specify the

   requirements that students must complete before receiving their degree and diploma from

   Washington University. There are no express provisions in the University's Policies and

   Procedures that allowed the University to withhold Plaintiff's diploma in May 2018.

          325.    The USCC appears to permit the University to take away a degree after a

   student graduates if he/she is subsequently found guilty of academic misconduct, but

   nothing in the Policies and Procedures permitted the University to deny Plaintiff his right

   to graduate and receive his diploma in May 2018.

          326.    The University's Policies and Procedures guaranteed Plaintiff a "prompt

   and equitable investigation and resolution" of Title IX complaints against University

   students. The USAIB "will conduct a thorough, reliable and impartial investigation of

   complaints referred for investigation to determine the relevant facts, from which it will

   make a well-informed decision and reach an appropriate resolution." See EXHIBIT 1,

          327.    Washington University failed to provide Plaintiff with a prompt and

   equitable resolution of Jane's complaint.

          328.    Washington University failed to conduct a thorough, reliable and impartial

   investigation of Jane's complaint, failed to make a well informed decision, and reached an

   inappropriate resolution that was not supported by a preponderance of the evidence.

          329.    Section 10 of the USCC was cited as the basis for kicking Plaintiff off

   campus on April 20, 2018. Section 10 of the USCC states as follows:

          The Chancellor, Vice Chancellor for Students, Dean of Students, or their
          respective designees, may suspend a student for a temporary period if (1)
          there is evidence that the student has committed an offense under this
          Code or the student has been indicted or otherwise formally charged with
          a crime; and (2) there is evidence that the continued presence of the
          student on the University Campus or in the University community poses a



                                               66
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 67 of 88 PageID #: 1560



          substantial threat to themselves or others or to the ability of others to
          continue their normal University functions and activities.

          330.    When Plaintiff was kicked off campus, the University did not have any

   evidence that suggested Plaintiff's continued presence on campus would pose a

   substantial threat to himself or others.

          331.    Plaintiff never informed the University that he feared for his safety if he

   was permitted to remain on campus.

          332.    Plaintiff's accusers were not actually fearful of Plaintiff, nor did they have

   any legitimate reason to be fearful of Plaintiff. If the University had looked into what

   actually happened on the nights in question, the University would have realized that

   Plaintiff was never a threat to the University's female students.

          333.    Plaintiff had a reasonable belief that he would not be kicked off campus

   until the University at least determined whether there was evidence to support a

   conclusion that he had violated the USCC and gave him an opportunity to defend his

   "temporary" suspension.

          334     In addition to breaching its duties contained in Paragraph 3 of EXHIBIT 1

   and Section 1(D) of EXHIBIT 2, Defendant also breached Section (n) of EXHIBIT 1 by

   failing its failure to adhere to the preponderance of evidence standard, and Section 10 of

   EXHIBIT 2 by suspending John without any investigation into the allegations.

          335.    John reasonably believed and detrimentally relied upon the Defendant's

   promises that his hearing would be fair, that the result would be equitable, and the

   decision would be well reasoned and supported by a preponderance of evidence standard.

          336.    Apart from breaching its express contractual obligations, Washington

   University breached and violated the covenant of good faith and fair dealing implied in



                                                67
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 68 of 88 PageID #: 1561



   its contracts with John by acting arbitrarily, capriciously, and in bad faith throughout

   John's student conduct process, by acting in a manner inconsistent with John's reasonable

   expectations of a fair and impartial process, by depriving him of the benefit of his

   bargained-for-education, and by entering grossly disproportionate sanctions of expulsion,

   no contact with accuser, and indefinite exclusion from University property.

          337.     As a direct, proximate, and foreseeable consequence of Washington

   University's numerous material breaches, John has been stripped of his ability to receive

   his degree/diploma from Washington University, he has been prevented from starting law

   school, and his academic and career prospects, earning potential, and reputation have

   been severely harmed. John has sustained significant damages, including but not limited

   to, damages to physical well-being, emotional and psychological damages, damages to

   reputation, past and future economic losses, loss of educational and professional

   opportunities, loss of future career prospects, and other direct and consequential damages.

          338.     As a result of the foregoing, John is entitled to recover damages in an

   amount to be determined at trial, and costs as may be recoverable at law.



                 VIII.   COUNT 6 - PROMISSORY ESTOPPEL & RELIANCE

          339.     Plaintiff re-states and re-alleges the allegations contained both above and

   below as if fully incorporated and alleged herein.

          340.     This Court has original diversity jurisdiction over this claim pursuant to 28

   U.S.C. § 1332 because the matter in controversy exceeds the sum or value of $75,000 and

   is between citizens of different states.




                                                68
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 69 of 88 PageID #: 1562



          341.    In the event the Court finds that the promises and representations

   Washington University made to John Doe in the aforementioned Policies and Procedures

   do not constitute legally valid and enforceable contracts, John pleads in the alternative a

   claim for equitable promissory estoppel.

          342.    Washington University made an unambiguous promise to John that by

   enrolling as a student and completing the required coursework, the University would

   accord him a fair and just process to resolve any allegations of a violation of the USCC or

   other University Policies, and would give him his diploma/degree if he completed the

   required coursework.

          343.    John relied on such promises when he made decided to enroll at

   Washington University and decided to continue paying to go there for four years.

   Defendant's USCC and USAIB Procedures caused John to reasonably believed he would

   receive his degree and be able to attend law school regardless of the outcome of his Title

   IX hearings.

          344.    John's reliance was expected and foreseeable by Washington University

   and was intended to require him to continue to participate in the Title IX hearings even

   after he had completed the required coursework.

          345.    John reasonably and justifiably relied to his detriment on the Policies and

   Procedures when he was subjected to a process that violated the promises made by

   Washington University then denied his degree after successfully completing all required

   coursework.

          346.    As a direct, proximate, and foreseeable consequence of Washington

   University's above-identified conduct, John has been stripped of his ability to receive his




                                                69
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 70 of 88 PageID #: 1563



   degree/diploma from Washington University, has been prevented from starting law

   school.

             347.   As a result of the foregoing, John is entitled to have this Court enforce

   Defendant's promise to give him his degree and vacate the erroneous findings against him

   that were obtained in violation of promises made by Defendant to receive his tuition.



                           IX.    COUNT 7 - UNJUST ENRICHMENT

             348.   Plaintiff re-states and re-alleges the allegations contained both above and

   below as if fully incorporated and alleged herein.

             349.   This Court has original diversity jurisdiction over this claim pursuant to 28

   U.S.C. § 1332 because the matter in controversy exceeds the sum or value of $75,000 and

   is between citizens of different states.

             350.   John Doe paid his tuition, enrolled in the required courses, and

   successfully completed the required courses for his degree.

             351.   Washington University accepted John's tuition for four years, permitted

   John to complete all of his Spring 2018 courses and finals, then wrongfully withheld his

   degree.

             352.   Washington University has also withheld issuing John his diploma, which

   is required for him to begin law school, and since he has been accepted to a law school,

   John cannot apply to any other schools without breaching his contract with his law

   school.

             353.   Washington University accepted John's tuition now will not give him a

   degree upon his successful completion of all credits required for his degree. Washington




                                                 70
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 71 of 88 PageID #: 1564



   University has been unjustly enriched by all of the tuition monies collected from John

   (and from any loans he incurred to pay his tuition) without providing John with the

   degree that he paid for.

          354.     Unless the Court compels Washington University to issue Plaintiff his

   diploma, fundamental fairness requires Washington University to return all of John's

   tuition for his four years at the University, including any financial aid paid to Washington

   University by a third party on John's behalf.

          355.     As a result of the foregoing, Plaintiff is entitled to recover damages in an

   amount to be determined at trial, plus prejudgment interest and attorneys' fees and costs

   as may be recoverable at law, as a result of the Defendant's unjust enrichment.



              X.      COUNT 8 - CONSPIRACY TO DEPRIVE CIVIL RIGHTS

          356.     Plaintiff repeats and re-alleges the foregoing allegations which are

   incorporated by reference as if fully set forth herein.

          357.     Both 42 U.S.C. § 1983 and § 1985(3) provide for a civil cause of action

   against Washington University's as a result of its ongoing policy and practice of expelling

   male students without first providing them with due process.

          358      As to the § 1985(3) claim, in the alternative to pleading Defendant was a

   state actor, Plaintiff alleges Defendant was a federal actor compelled by federal law and

   being encouraged by State laws when it conspired to deprive Plaintiff of his property and

   liberty without due process.

          359.     In 1871, in order to protect the gains of Reconstruction from the Southern

   reaction, the 42nd Congress enacted the Civil Rights Act of 1871 (commonly known as




                                                 71
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 72 of 88 PageID #: 1565



   the Ku Klux Klan Act) with the intended purpose of thwarting the Ku Klux Klan's

   attempt to destabilize the Union with politically inspired terrorism throughout the South.

          360.    Section 1 of the Ku Klux Klan Act was the forerunner of the present 42

   U.S.C. § 1983, and Section 3 of the Ku Klux Klan Act is 42 U.S.C. 1985(3).

          361.    Pursuant to 42 U.S.C. § 1985(3), Washington University and its agents

   and employees are prohibited from conspiring for the purpose of depriving, either

   directly or indirectly, any person or class of persons of equal protection under the laws.

          362.    As the Supreme Court stated in United Bhd. of Carpenters & Joiners of

   Am., Local 610 v. Scott, 463 U.S. 825, 828-829 (1983), in order to prove a claim under 42

   U.S.C. Section 1985(3), a plaintiff must prove the following elements:

          (1) a conspiracy; (2) for the purpose of depriving, either directly or
          indirectly, any person or class of persons of the equal protection of the
          laws, or of equal privileges and immunities under the laws; and (3) an act
          in furtherance of the conspiracy; (4) whereby a person is either injured in
          his person or property or deprived of any right or privilege of a citizen of
          the United States.


          363.     According to 2017 and 2018 studies conducted by the Foundation for

   Individual Rights in Education (FIRE) on the relative fairness of America's best college

   and university's disciplinary processes and procedures, Washington University received

   the lowest score received among all top fifty universities in the United States. See

   EXHIBIT 25.

          364.    On September 22, 2017, the United States Department of Education wrote

   a letter to American educational institutions, including Washington University, that

   withdrew the statements of policy and guidance reflected in 2011 and 2014 documents

   previously issued by the Department of Education. (EXHIBIT 24).




                                                72
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 73 of 88 PageID #: 1566



          365.       This 2017 document informed American colleges and universities,

   including but not limited to Washington University, that the current Policies and

   Procedures "lack the most basic elements of fairness and due process, are

   overwhelmingly stacked against the accused, and are in no way required by Title IX law

   or regulation."

          366.       Washington University's biased Title IX Procedures were intended to

   increase its conviction rates on sexual assault cases brought by female students with

   conscious disregard to the due process rights of male students accused of sexual assault.

          367.       Washington University knew that if it kept its USAIB Procedures for

   sexual assault cases, cases against men would result in convictions more frequently than

   if the University decided to implement more stringent due process protections for

   students accused of sexual assault.

          368.       The negative press Washington University received regarding its

   perceived inability to protect its female students from on campus sexual assaults led top

   University officials to decide to conspire against male students to ease current students’

   safety concerns and to tell the public that Washington University was serious about

   protecting its female students from sexual assaults on campus.

          369.       The purpose of this conspiracy was to gain a competitive advantage on

   other colleges and universities that did decide to change their Title IX procedures after

   learning that they were currently depriving men of civil rights.

          370.       Washington University needed to change how it looked to potential female

   students and knew it would gain positive media attention if it convicted more men

   accused of sexual assault.




                                                 73
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 74 of 88 PageID #: 1567



            371.     In doing so, the University's top officials decided to sacrifice male

   students' civil rights in order to reap personal financial benefits (more incoming students

   means more incoming federal tuition money) and to make themselves look better to

   alumni, potential students, and the St. Louis community.

            372.     Washington University may have been listening to the government in

   2014 when the Department of Education suggested schools make changes to their Title

   IX procedures to better protect female students.

            373.     Assuming the government's 2011 and 2014 Dear Colleague letters are

   cited by the University as the reasons for its current Title IX Procedures, the correct

   answer to the following question is (B):

            QUESTION: What's more probably true than not true, (A) or (B)?

            (A) Nobody at Washington University read the 2017 Dear Colleague
            letter; or

            (B) Top University officials had already noticed the benefits23 of a higher
            conviction rate in sexual assault cases than their competitors so they chose
            to ignore the warnings to stop denying male students of due process.


            374.     Washington University has at all relevant times been intentionally using

   its Title IX Policies and Procedures to over-zealously protect its female students, with

   deliberate indifference and reckless disregard to effects this biased approach has on men

   whose educational futures are ruined, and whose families are traumatized and left

   wondering "[W]hat did my son do wrong to deserve such a severe penalty?"




   23
     According to Washington University's 2018 Consolidated Statements of Activities, the University's
   revenue from tuition and gifts rose by $409,463,000. In 2017, the University made $393,481,000 (net)
   from Tuition and fees and received $183,300,000 in Gifts from its generous supporters and alumni. In
   2018, the University's net Tuition and fees increased to $411,969,000 and it received $407,883,00 in Gifts.


                                                       74
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 75 of 88 PageID #: 1568



          375.    USAIB Procedures only apply to complaints of sexual assault and sexual

   harassment, in which the overwhelming majority of students are male.

          376.    For all other complaints, the University's Student Conduct Code

   Procedures (EXHIBIT 2 - Section 5) apply and these Procedures provide accused

   students with greater procedural safeguards against erroneous decisions.

          377. Unlike its USAIB Procedure, in USCC hearings, the rules provide for

   appeals to be granted if the hearing was not fair. See EXHIBIT 2 - Section 7(B)(1).

          378.    Unlike other conduct violations at the University, students charged with

   sexual assault have no right to listen to testimony or cross-examine witnesses, no right to

   exclude prejudicial evidence from being presented to the decision makers prior to their

   adjudication of guilt, and have no appeal options available if the hearing was not fair.

          379.    The University knew that since he was alleged to have committed sexual

   assault, it would be much easier to convict Plaintiff using the USAIB Procedures than it

   would be for the University to convict a similarly situated female student alleged to have

   committed a violation of the USCC that did not involve sexual harassment (e.g. fatal

   drunk driving crash).

          380.    Although the Board of Trustees and/or other top University officials,

   including but not limited to TIXO, could have decided to get rid of the procedural

   differences in its USCC and USAIB Procedures, everyone that could have prevented this

   injustice from happening to Plaintiff chose to do nothing.

          381.    The University's top officials have decided to resist change even when

   simple changes would level the playing field and decrease the probability of an erroneous

   decision in sexual assault cases.




                                                75
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 76 of 88 PageID #: 1569



           382.    This failure to act when the Defendant knew or should have known, or at

   least a reasonably fair university in a similar position, and with similar knowledge to

   Washington University, it needed to act, shows the Defendant's conscious disregard for

   Plaintiff's civil rights because he is a male student.

           383.    On November 29, 2018, prior to denying Plaintiff's Request for

   Reconsideration, the United States Department of Education published its proposed rules

   governing sexual harassment under Title IX of the Education Amendments of 1972. See

   83 FR 61462, pages 61462-61499, 34 C.F.R. 106. In this document, the government

   outlines how universities, including but not limited to Washington University, need to

   modify their Title IX Procedures to prevent gender discrimination. According to page 15

   of this proposal:

           The proposed regulations require schools to investigate and adjudicate
           formal complaints of sexual harassment, and to treat complainants and
           respondents equally, giving each a meaningful opportunity to participate
           in the investigation and requiring the recipient to apply substantive and
           procedural safeguards that provide a predictable, consistent, impartial
           process for both parties and increase the likelihood that the recipient will
           reach a determination regarding the respondent's responsibility based on
           objective standards and relevant facts and evidence...resulting in a
           factually reliable determination about the complainant's allegations.


           384.    Washington University ignored the United States Department of

   Education's warnings that men accused of sexual assault are not be receiving fair due

   process under Washington University's Polices and Procedures in cases like this.

           385.    The University should have decided, before the Decision was issued, or at

   least before denying Plaintiff's Request for Reconsideration, to fix its USAIB Procedure.

           386.    The University's decision to do nothing was a conscious decision, made by

   individuals in a position to end gender discrimination at Washington University, to



                                                 76
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 77 of 88 PageID #: 1570



   deprive Plaintiff of due process, freedom of speech and all other applicable civil rights

   protected and guaranteed by the Constitution of the United States.

          387.    On April 27, 2018, just a day after the University allowed Plaintiff's

   accusers to share their accusations with 100's of the University's students during an on-

   campus "Title Mine" protest held on April 26, Chancellor Mark Wrighton instructed Vice

   Chancellor Lori White to address the demands made by the female organizers of the

   "Title Mine" protest.

          388.    Lori White and "Title Mine" organizers did meet during the Summer of

   2018 and discussed ways to improve the University's Title IX Process in ways that would

   benefit accusers to the detriment of male students.

          389.    In August 2018, Chancellor Wrighton approved funding to implement all

   of the changes suggested by the "Title Mine" and Lori White working group that met

   during the Summer of 2018.

          390.    Despite the concerns Washington University should have had about the

   gender discrimination inherent in its current Title IX Process, Chancellor Wrighton

   agreed to fund changes that only make the gender gap worse for men when it comes to

   Washington University's Title IX Process.

          391.    On information and belief, between the April 26, 2018 protest and

   sometime in late October 2018 when they learned that Plaintiff was going to be acquitted

   on all charges brought against him by Jane Roe #2, attorneys from the University's

   General Counsel, Dean Robert Wild, Provost Thorp, Chancellor Wrighton, Lori White

   and/or other Title IX employees decided that Plaintiff must be convicted in the Jane Roe's




                                                77
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 78 of 88 PageID #: 1571



   case so all, or at least one of the above individuals, put undue pressure and asserted their

   influence over the Panel members in order to ensure Plaintiff got convicted in this case.

          392.    On November 7, 2018 when the Panel found Plaintiff guilty of the

   accusation brought by Jane Roe, all three Panel members signed the Decision although

   they knew or should have known that Plaintiff had not been afforded fundamental

   fairness based on his gender.

          393.    On November 9, 2018, Lori White solidified her participation in the

   conspiracy when she failed to recuse herself and decided on Plaintiff's punishment.

          394.    Although Lori White knew or should have known that Plaintiff was not

   afforded due process by the University and was discriminated against based on his

   gender, Lori White furthered the conspiracy when she cited his conviction as her basis to

   strip him of his civil rights, including his right to pursue his chosen career as a lawyer.

          395.    On January 2, 2019, Provost Thorp solidified his participation in this

   conspiracy when he wrongfully denied Plaintiff's Request for Review rather than feel a

   backlash from unhappy female students and local media.

          396.    On information and belief, the University's General Counsel actively

   participated in the conspiracy in that attorneys from General Counsel attended the Panel

   Interviews and actively participated at the Interviews, drafted the biased and

   discriminatory Policies and Procedures at issue in this case, gave the Panelists improper

   instructions on evidentiary issues, read prejudicial "jury" instructions to the Panel

   members prior to their deliberations, assisted the Panel members in drafting and editing

   the Decision, assisted Provost Thorpe in drafting and editing his denial of Plaintiff's

   Appeal, and conducted biased training seminars for all Title IX panelists during which




                                                 78
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 79 of 88 PageID #: 1572



   they failed to provide any training on how the Process needs to ensure fundamental

   fairness to male and female students.

          397.    On information and belief, sometime during 2018 and before the Panel's

   Decision was issued in November 2018, attorneys from General Counsel developed,

   drafted and implemented biased training materials that were distributed to Panel members

   via written documents and in-person training seminars as discussed in EXHIBIT 23.

          398.    The training provided to Title IX Panel members helped further tilt the

   scales of justice in favor of females alleging sexual assault.

          399.    After learning that Plaintiff intended to file this lawsuit in which he would

   be alleging he was denied due process and treated differently by Washington University

   because of his gender, General Counsel published the threat of this lawsuit to co-

   conspirators Robert Wild, Provost Thorp, Chancellor Wrighton, Lori White and the

   Board of Trustees.

          400.    After reading his demand letter and collectively or individually deciding to

   ignore his demands, on February 4, 2019, acting at the direction and command of Dean

   Wild, Provost Thorp, Chancellor Wrighton, and/or Lori White, the University issued a

   public statement reporting an advisory group of students, faculty and staff will meet this

   semester to explore ways to strengthen the Title IX process, policies and practices. See

   online article published February 4, 2019, titled "Sexual Assault Advisory Committee to

   offer input and ideas on Title IX," which is attached hereto as EXHIBIT 26.

          401.    Washington University's meeting on the Title IX process will not help

   strengthen the rights of men accused of sexual assault, it will further the gap between

   genders at the University by exploring reasons to continue to forbid cross-examination in




                                                79
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 80 of 88 PageID #: 1573



   its Title IX Process. See EXHIBIT 27 - Lori White's official comments on behalf of

   Washington University in response to the proposed Title IX rule change.

          402.    On information and belief, Washington University's TIXO statistics show

   that its Title IX Process is never used to successfully protect men from discrimination

   based on their gender.

          403.    Despite numerous federal court opinions and the federal government

   telling Defendant to change now, Washington University has decided to continue its

   ongoing conspiracy to treat male students unfairly.

          404.    In response to the Department of Education's proposed changes to the way

   America's higher education institutions are handling Title IX Complaints, Washington

   University's General Counsel sent a response letter reflecting the University's intent to

   continue to deprive male students of due process, stating:

          We believe that universities, including Washington University, have
          worked with their communities to develop grievance procedures that allow
          decision makers the opportunity to assess fairly the credibility of the
          parties and witnesses, and to determine the truth without imposing on
          either party the potentially aggressive and traumatizing experience of
          cross-examination.


          405.    Cross-examination is not a traumatizing experience, it depends on the

   lawyer conducting cross-examination, and Washington University was and is free to

   impose certain attorney requirements as it may deem necessary to prevent an un-

   necessarily hostile environment at an on-campus USAIB hearing.

          406.    Apart from Washington University's obvious continued and on-going

   conspiracy to deprive male students of civil rights because of their gender, there is no

   other reasonable explanation for Washington University's decision to continue




                                                80
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 81 of 88 PageID #: 1574



   prosecuting male students like Plaintiff using Policies and Procedures that it knows, or

   should have known, were likely insufficient to satisfy Plaintiff's due process rights in a

   case like this.

           407.      Unless this Honorable Court enjoins Washington University and all the

   individual conspirators from continuing to meet and discuss ways to prevent the

   incorporation of cross-examination to its Title IX Process, Washington University will

   continue to deprive men similarly situated to Plaintiff of their civil rights without first

   affording them due process, and will continue its efforts to poison potential jurors before

   the trial in this matter even begins.

           408.      Title IX is a statute "designed primarily to prevent recipients of federal

   financial assistance from using the funds in a discriminatory manner." Cannon v. Univ. of

   Chicago, 414 U.S. 677, 704 (1979) (noting that the primary congressional purpose behind

   the statutes was to avoid the use of federal resources to support discriminatory practices).

           409.      Plaintiff has alleged a deliberate and intentional conspiracy, that involves

   Washington University's Board of Trustees, TIXO, top ranking officials, and other

   known and un-known University agents and employees, to deprive male students accused

   of sexual assault of fundamental civil rights, and unless enjoined, the University will

   continue to use federal financial assistance in a discriminatory manner that only furthers

   and exacerbates its intended purpose of gender based discrimination in order to avoid

   continued criticism from female students and Office of Civil Rights Investigators24.

           410.      If anyone had suggested a law to our Founding Fathers that proposed to

   severely punish and socially ostracize hard-working American men from drinking


   24
     See EXHIBIT 28 regarding prior OCR investigations into Washington University's handling of sexual
   assault complaints.


                                                    81
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 82 of 88 PageID #: 1575



   alcohol, then sleeping with a women who chose to be drinking at his house, all of our

   Founding Fathers, including George Washington himself, would have invoked his right

   to bear arms to defend the Constitution against any and all conspirators to such a

   treasonous proposal.

             411.   As a direct, proximate, and foreseeable consequence of Washington

   University's above-identified actions and inactions, John has been stripped of his ability

   to receive his degree/diploma from Washington University, has been prevented from

   starting law school, and his academic and career prospects, earning potential, and

   reputation have been severely harmed. John has sustained significant damages, including

   but not limited to, damages to physical well-being, emotional and psychological

   damages, damages to reputation, past and future economic losses, loss of educational and

   professional opportunities, loss of future career prospects, and other direct and

   consequential damages.

             412.   As a result of the foregoing, John is entitled to recover all compensatory

   and actual damages as are available at law, and punitive damages, in an amount to be

   determined by the jury that is sufficient to punish Washington University for conspiring

   to deprive Plaintiff of his civil rights, and in an amount that is sufficient to prevent

   Washington University from continuing its illegal and discriminatory Policies and

   Procedures, plus prejudgment interest, attorneys' fees, and all costs as may be recoverable

   at law.



                      XI.     COUNT 9 - SUBSTANTIVE DUE PROCESS




                                                 82
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 83 of 88 PageID #: 1576



          413.    Plaintiff repeats and re-alleges the foregoing allegations which are

   incorporated by reference as if fully set forth herein.

          414.    The Fourteenth Amendment guarantees "substantive due process, which

   prevents the government from engaging in conduct that shocks the conscience or

   interferes with the rights implicit in the concept of ordered liberty." Moran v. Clarke,

   296 F. 3d 638, 643 (8th Cir. 2002).

          415.    To establish a claim for deprivation of substantive due process by a state

   official, the plaintiff must demonstrate: "(1) that the official violated one or more

   fundamental constitutional rights, and (2) that the conduct of the executive official was

   shocking to the contemporary conscience." Flowers v. City of Minneapolis, Minn., 478

   F. 3d 869, 873 (8th Cir. 2007).

          416.    There exists a due process right against reckless investigation. Winslow v.

   Smith, 696 F. 3d 716, 739 (8th Cir. 2012). To establish a claim based on inadequate

   investigation, the plaintiff must show that the flawed investigation was intentional or

   reckless, and thus shocking to the conscience. Id.

          417.    Evidence that investigators purposefully ignored evidence suggesting the

   defendant's innocence and/or evidence of systematic pressure to implicate the defendant

   in the face of contrary evidence are both circumstances that indicate reckless or

   intentional failure to investigate that shocks the conscience. Id.

          418.    As explained above, Washington University's Title IX Panel, Provost

   Thorp, Lori White, and many other University employees, purposefully ignored evidence

   suggesting John Doe's innocence, but due to the hostile environment created by the

   literary forgeries, literary frauds and/or literary hoax's titled "Not a Threat," and "Three




                                                 83
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 84 of 88 PageID #: 1577



   Weeks Later," the University's top officials felt compelled to ensure John Doe got

   expelled, regardless of evidence to suggest the contrary.

          419.     Washington University had evidence that John Doe was the victim of

   female students' conspiracy to sabotage his plans to attend law school, but instead of

   investigating whether or not he was being set up, the University kicked him off campus

   then let his accusers hold an on-campus protest where they discussed the details of their

   on-going Title IX Complaints against John Doe.

          420.     If Washington University investigated the merit of John Doe's claim that

   he was actually the victim of gender discrimination, the University would have

   discovered a "smoking gun" that proved John's innocence and implicated his female

   conspirators.

          421.     Washington University's decision to kick John off campus upon receiving

   unsubstantiated accusations then TIXO'S decision not to investigate John's claims that he

   was the victim, shocks the conscious and would have put a reasonable person on notice

   that such actions and inactions would definitely deprive John of his constitutional rights.

          422.     As a direct and proximate result of the foregoing, John is entitled to

   recover all compensatory and actual damages as are available at law, and punitive

   damages, in an amount to be determined by the jury that is sufficient to punish

   Washington University for conspiring to deprive Plaintiff of his civil rights, and in an

   amount that is sufficient to prevent Washington University from continuing its illegal and

   discriminatory Policies and Procedures, plus prejudgment interest, attorneys' fees, and all

   costs as may be recoverable at law.




                                                84
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 85 of 88 PageID #: 1578



                        XII.    COUNT 10 - VOID FOR VAGUENESS

          423.    Plaintiff repeats and re-alleges the foregoing allegations which are

   incorporated by reference as if fully set forth herein.

          424.    Washington University's Policies and Procedures implicate

   constitutionally protected First Amendment rights and should be declared null and void to

   un-constitutional vagueness.

          425.    Defendant intended to vaguely define what conduct could be subject to a

   Title IX conviction for sexual assault in a situation where a female student claims to be

   "blacked out," but admits she was not unconscious during sex.

          426.    USAIB Procedures should be declared void for vagueness since if fails to

   define the offense with sufficient definiteness that ordinary people can understand

   prohibited conduct when it comes to drinking followed by apparently consensual sex.

          427.    Washington University's Policies and Procedures relating to sexual assault

   fails to establish standards to permit University's agents and employees from enforcing

   them in a non-arbitrary, non-discriminatory manner, and, as such, are void for vagueness.

          428.    As a direct and proximate result of the University's failure to sufficiently

   define the conduct that could be considered "sexual assault" and failure to sufficiently

   define "fair process," the Plaintiff was damaged and this Court must declare the

   University's decision to convict Plaintiff void for vagueness, and award Plaintiff an

   amount sufficient to compensate him for his actual damages, punitive damages, attorney's

   fees and such other costs as are recoverable under all applicable laws.



                               XIII.   COUNT 11 - NEGLIGENCE




                                                 85
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 86 of 88 PageID #: 1579



              429.   Plaintiff repeats and re-alleges the foregoing allegations which are

   incorporated by reference as if fully set forth herein.

              430.   In the alternative to pleading Defendant intentionally deprived Plaintiff of

   his civil rights, Plaintiff alleges Defendant was negligent by arbitrarily expelling Plaintiff.

              431.   Common law imposes a duty on the part of private universities not to

   expel students in an arbitrary manner.

              432.   In addition to common law duties owed to students, when Defendant

   decided to conduct a Title IX hearing to determine Plaintiff's fate, the Defendant assumed

   a duty to not expel Plaintiff in an arbitrary manner.

              433.   By failing to ensure its USAIB Procedures provided Plaintiff with due

   process and a decision from unbiased panel members, Defendant breached its duty of due

   care by expelling Plaintiff based on an erroneous decision, issued by biased panel

   members, using a procedure that was fundamentally unfair to students accused of sexual

   assault.

              434.   Plaintiff alleges the Defendant was negligent for using a hearing procedure

   that denied Plaintiff of due process for the reasons cited above in Paragraph 220(a)-(v).

              435.   In addition to its negligent decisions to use procedures that failed to

   provide procedural safeguards against the risk that prejudicial and un-reliable evidence

   tainted the decision, Defendant negligently decided to use rape trauma training in a case

   where the accuser did not even recall a rape or traumatic life-threatening event that could

   result in rape trauma (otherwise known as PTSD).

              436.   Based on pre-2019 federal court opinions, the 2017 Dear Colleague Letter,

   and non-fiction books like The Campus Rape Frenzy The Attack on Due Process at




                                                   86
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 87 of 88 PageID #: 1580



   America's Universities, by KC Johnson and Stuart Taylor, Jr., published by Encounter

   Books on January 24, 2017, Defendant knew or should have known that USAIB

   Procedures would probably result in an erroneous outcome in this case.

          437.   As a proximate cause of Defendant's negligence, Plaintiff was expelled in

   an arbitrary manner and continues to suffer damages.



                                  PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

   (a)    Declare that Washington University breached its contracts with John;

   (b)    Grant injunctive relief ordering Washington University to reverse and expunge its
          findings of responsibility and sanction from John's educational record;

   (c)    Grant injunctive relief ordering Washington University to provide a statement
          from Provost Thorp or another top University official that shall be made available
          to third parties upon John's request (such as law schools and prospective
          employers) certifying that Washington University has reversed and expunged the
          findings and sanction;

   (d)    Award John compensatory damages in an amount to be determined at trial,
          including without limitation, damages to physical well-being, emotional and
          psychological damages, damages to reputation, past and future economic losses,
          loss of education and professional opportunities, loss of future career prospects,
          and other direct and consequential damages;

   (e)    Award prejudgment interest;

   (f)    Award attorney fees and costs pursuant to statutory and common law doctrines
          providing for such awards;

   (g)    Award punitive damages for the University's intentional and/or reckless and
          willful and wanton deprivation of Plaintiff's civil rights;

   (h)    Award all recoverable court costs necessarily incurred in prosecuting this lawsuit;
          and

   (i)    Award such other further relief as this Court deems fair and just.




                                               87
Case: 4:19-cv-00300-JMB Doc. #: 52 Filed: 06/17/19 Page: 88 of 88 PageID #: 1581




   Respectfully submitted,



   BY: JOHN G. COVERT – 6285969IL

   JOHN GALT COVERT
   U.S. District Court for the Eastern District of Missouri - Bar #6285969IL
   The Llorens Law Group, Ltd.
   Attorneys for Plaintiff
   20 N. Clark St., 33rd Floor
   Chicago, Illinois 60602
   (312) 602-2747
   j.covert@llorenslawgroup.com




                                              88
